         Douglas R. Ricks, OSB 044026
         VANDEN BOS & CHAPMAN, LLP
         319 SW Washington St., Ste. 520
         Portland, OR 97204
         Telephone: 503-241-4861
         Fax: 503-241-3731

                   Of Attorneys for Debtor-in-Possession




                                      IN THE UNITED STATES BANKRUPTCY COURT

                                                 FOR THE DISTRICT OF OREGON

          In re                                                          Case No. 19-34092-tmb11


          Fizz & Bubble, LLC                                             DEBTOR'S DISCLOSURE STATEMENT
                                                                         (Dated: 07/07/20)

                    Debtor-in-Possession.



                                                        Table of Contents
         1. STATEMENT OF POSITION OF OFFICIAL UNSECURED CREDITOR’S COMMITTEE .1
         2. INTRODUCTION ................................................................................................................1
         3. DEFINITIONS ....................................................................................................................3
         4. OFFICIAL UNSECURED CREDITORS COMMITTEE.......................................................3
         5. DESCRIPTION OF THE DEBTORS ..................................................................................4
            5.1.       Debtor's Organization..........................................................................................4
            5.2.       Debtor's Business................................................................................................4
         6. FINANCIAL HISTORY – PRE-PETITION AND POST-PETITION .....................................5
            6.1. Pre-Petition. .............................................................................................................5
            6.2. Post-Petition Operations. .......................................................................................5
         7. MANAGEMENT .................................................................................................................5
            7.1. Operations. ..............................................................................................................5
Page i               TABLE OF CONTENTS                                                                            VANDEN BOS & CHAPMAN, LLP
                                                                                                                              Attorneys at Law
                                                                                                                     319 SW Washington Street, Suite 520
                                                                                                                        Portland, Oregon 97204-2690
                                                                                                                               (503) 241-4869
          8. LITIGATION .......................................................................................................................6
             8.1. Pre-Petition Litigation. ............................................................................................6
             8.2. Post-Petition Litigation. ..........................................................................................6
          9. AFFILITATES AND INSIDERS ..........................................................................................6
             9.1. Affiliate 1: Kimberly Mitchell. .................................................................................6
                  9.1.2.       Material Connections with the Debtor: .........................................................6
             9.2. Insider 1: Craig Barnes. ..........................................................................................7
                  9.2.2.       Material Connections with the Debtor: .........................................................7
          10. PLAN STRUCTURE; ASSETS ........................................................................................8
             10.1.         Primary Structure of the Plan .............................................................................8
             10.2.         Assets. ..................................................................................................................9
          11. LIABILITIES .....................................................................................................................9
          12. SUMMARY OF THE PLAN ............................................................................................10
             A.       CLASSIFICATION OF CLAIMS: ............................................................................10
             12.1.         Secured Creditors. .............................................................................................10
                  12.1.1. Classes 1A-1D – Decathlon Alpha III, L.P. ..................................................10
             12.2.         Disputed Secured Creditors..............................................................................11
                  12.2.1. Class 2 – Capital Funding ASAP LLC. ........................................................11
                  12.2.2. Class 3 – Queen Funding LLC. ....................................................................11
                  12.2.3. Class 4 – Unique Funding Solutions, LLC. .................................................11
             12.3.         Priority Creditors ...............................................................................................11
                  12.3.1. Class 5 – Employees. ...................................................................................11
                  12.3.2. Class 6 – Internal Revenue Service. ............................................................12
                  12.3.3. Class 7 – Oregon Department of Revenue. ................................................12
             12.4.         Unsecured Creditors .........................................................................................12
                  12.4.1. Class 8 - Administrative Convenience Class. ............................................12
                  12.4.2. Class 9 - General Unsecured Claims...........................................................12
                  12.4.3. Class 10 - Unclassified Creditors. ...............................................................12
             B.       TREATMENT OF CLAIMS .....................................................................................12
             12.5.         Secured Creditors. .............................................................................................13
                  12.5.1. Classes 1A – Decathlon. ..............................................................................13
                  12.5.2. Class 1B – Decathlon. ..................................................................................13
                  12.5.3. Class 1C – Decathlon. ..................................................................................14
Page ii                TABLE OF CONTENTS                                                                                  VANDEN BOS & CHAPMAN, LLP
                                                                                                                                      Attorneys at Law
                                                                                                                             319 SW Washington Street, Suite 520
                                                                                                                                Portland, Oregon 97204-2690
                                                                                                                                       (503) 241-4869
             12.5.4. Class 1D – Decathlon. ..................................................................................14
           12.6.     Disputed Secured Creditors..............................................................................14
             12.6.1. Class 2 – Capital Funding ASAP. ................................................................14
             12.6.2. Class 3 – Queen Funding LLC. ....................................................................15
             12.6.3. Class 4 – Unique Funding Solutions, LLC. .................................................15
           12.7.     Priority Creditors. ..............................................................................................15
             12.7.1. Class 5 – Employees. ...................................................................................15
             12.7.2. Class 6– Internal Revenue Service. .............................................................15
             12.7.3. Class 7 – Oregon Department of Revenue .................................................16
             12.8.       Unsecured Creditors. ...................................................................................16
             12.8.1. Class 8 - Administrative Convenience Class. ............................................16
             12.8.2. Class 9 - General Unsecured Claims...........................................................17
           12.9.     Unclassified Creditors. ......................................................................................17
             12.9.1. Unclassified - Equity Holders. .....................................................................17
       13. DISPUTED CLAIMS; OBJECTIONS TO CLAIMS ........................................................17
       14. ADMINISTRATIVE EXPENSES.....................................................................................18
           14.1.     Claims Entitled to Priority Under Section 503(b)(9). .......................................18
             14.2.       Administrative Claims Not Entitled to Priority Under Section 503(b)(9). .18
       15. IMPLEMENTATION .......................................................................................................19
           15.1.     Termination of Debtor-in-Possession. .............................................................19
           15.2.     Effective Date. ....................................................................................................19
           15.3.     Transfer of Assets. ............................................................................................19
           15.4.     Funding for Plan Payments...............................................................................20
           15.5.     Avoidance Claims. .............................................................................................20
           15.6.     Third-Party Claims. ............................................................................................21
           15.7.     Fees Payable Under 28 U.S.C. §1930. ..............................................................21
           15.8.     Payment of Professional Fees and Expenses After the Effective Date.........22
           15.9.     Prepayment. .......................................................................................................22
           15.10.       Requests for Post-Confirmation Notices......................................................22
           15.11.       Attorney Fees..................................................................................................22
           15.12.       No Interest. ......................................................................................................23
           15.13.  Distribution of Reserved Funds for Payment of Professional Fees and
           Expenses After the Effective Date.................................................................................23

Page iii            TABLE OF CONTENTS                                                                            VANDEN BOS & CHAPMAN, LLP
                                                                                                                             Attorneys at Law
                                                                                                                    319 SW Washington Street, Suite 520
                                                                                                                       Portland, Oregon 97204-2690
                                                                                                                              (503) 241-4869
      16. LEASES AND EXECUTORY CONTRACTS .................................................................24
          16.1.      Leases and Executory Contracts Assumed. ...................................................24
          16.2.      Leases and Executory Contracts Rejected. ....................................................24
      17. RISKS ............................................................................................................................25
      18. TAX CONSEQUENCES TO DEBTORS ........................................................................25
      19. DEFAULT ......................................................................................................................26
      20. MODIFICATION OF PLAN ............................................................................................27
      21. ALTERNATIVES ............................................................................................................28
      22. CONFIRMATION OF THE PLAN...................................................................................28
          22.1.      Best Interest of Creditors Test..........................................................................28
          22.2.      Fair and Equitable Test. ....................................................................................29
          22.3.      Voting Procedures. ............................................................................................29
          22.4.      Hearing on Confirmation. ..................................................................................30
          22.5.      Effect of Confirmation of the Plan. ...................................................................30



      Exhibit 1 – Projected Creditor Distribution Summary .......................................................3
      Exhibit 2 – Summary and Commentary of Debtor .............................................................4
      Exhibit 3 – Summary and Commentary of Confluence Capital Group ............................4
      Exhibit 4 – Debtors’ Projected Confirmation Balance Sheet ............................................5
      Exhibit 5 – Debtors’ Liquidation Analysis ........................................................................28
      Exhibit 6 - Income and Expense Projections / Debtor's Assumptions Underlying
        Income and Expense Projections..................................................................................20
      Exhibit 7 – Ballot for Accepting or Rejecting Debtors’ Plan...........................................29




Page iv           TABLE OF CONTENTS                                                                               VANDEN BOS & CHAPMAN, LLP
                                                                                                                              Attorneys at Law
                                                                                                                     319 SW Washington Street, Suite 520
                                                                                                                        Portland, Oregon 97204-2690
                                                                                                                               (503) 241-4869
                1. STATEMENT OF POSITION OF OFFICIAL UNSECURED CREDITOR’S
                                        COMMITTEE

               The Official Unsecured Creditors Committee, consisting of the members described in

      Article 3 of this Disclosure Statement, with the permission of the Bankruptcy Court, has

      requested the Debtor to include the following statement of the Committee’s position:



                    THIS SPACE RESERVED FOR STATEMENT FROM COMMITTEE



                                             2. INTRODUCTION

               On November 4, 2019, Fizz & Bubble, LLC ("Debtor") filed a voluntary petition

      ("Petition") for relief under Chapter 11 of the United States Bankruptcy Code in the United

      States Bankruptcy Court for the District of Oregon.

               The purpose of this Disclosure Statement is to provide the holders of Claims against

      Debtor with adequate information about the Debtor and the Plan to make an informed

      judgment about the merits of approving the Plan. The Disclosure Statement describes the

      various transactions contemplated under the Plan and includes information about how and

      when different Claims will be paid. You are encouraged to read the Plan, and if you have

      questions about its impact on your legal rights you should consult an attorney.

               Factual information contained in this Disclosure Statement is the representation of

      the Debtor only and not of any of Debtor's attorneys, accountants, or other professionals.

      The information has not been independently investigated by the Court.

               The only representations that are authorized by the Debtor concerning the Debtor,

      the value of its Assets, the extent of its liabilities, or any other facts material to the proposed

      Plan are the representations contained in this Disclosure Statement. No representations


Page 1 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                      VANDEN BOS & CHAPMAN, LLP
                                                                                                Attorneys at Law
                                                                                       319 SW Washington Street, Suite 520
                                                                                          Portland, Oregon 97204-2690
                                                                                                 (503) 241-4869
      concerning the Plan or the Debtor other than those set forth in this Disclosure Statement are

      authorized by the Debtor. Any representations or inducements concerning the Plan which

      are other than as contained in this Disclosure Statement should not be relied upon and

      should be reported to the Debtor for referral to the Bankruptcy Court for appropriate action.

      None of the financial information contained in this Disclosure Statement has been subjected

      to an audit by an independent certified accountant. The Debtor is not able to warrant or

      represent that the information contained in this Disclosure Statement is without any

      inaccuracy. However, great effort has been made by the Debtor to ensure that all such

      information is accurate and fairly presented.

               The disclosures made in this Disclosure Statement are for information purposes only,

      and in the event of a conflict between the language in this Disclosure Statement and the

      language in the Plan, the language in the Plan shall control.

               As the holder of a claim against the Debtor, your vote is important. The Court may

      confirm the proposed Plan if it has been accepted by at least two-thirds in total dollar

      amount and more than one-half in number of the timely received votes of acceptance or

      rejection by holders of Allowed Claims of each voting class. In the event that the requisite

      acceptances are not obtained, the Debtor will request that the Court confirm the Plan, and

      the Plan may nevertheless be confirmed, if the Court finds that it accords fair and equitable

      treatment to the class or classes rejecting it.

               The Debtor believes that the confirmation of the Plan is in the best interests of the

      holders of claims. Accordingly, the Debtor urges that you accept the Plan and that you

      promptly return your completed ballot so that your vote will be counted. In order to be

      tabulated for purposes of satisfying the above requirements, ballots of acceptance must be

      received at the address on the ballot no later than                 , 2020.

Page 2 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                     VANDEN BOS & CHAPMAN, LLP
                                                                                               Attorneys at Law
                                                                                      319 SW Washington Street, Suite 520
                                                                                         Portland, Oregon 97204-2690
                                                                                                (503) 241-4869
               The total payout to the Creditors holding Unsecured Claims, as shown in Exhibit 1 –

      Projected Creditor Distribution Summary to this Statement, is projected to be

      approximately $358,000 as specified below, based on the Allowed Claims. Debtor

      estimates that the percentage distribution to Unsecured Claims will be 3.33% on such

      claims, unless the holder(s) of such claims accept other treatment. The majority of

      Unsecured Claims will be paid in a single installment within thirty (30) days of the Effective

      Date. The Debtor will manage the proceeds from the sale of its Assets and disburse the

      funds owing to the Creditors under the Plan.

                                              3. DEFINITIONS

               Definitions of certain terms used in the Plan are set forth on Exhibit A - Definitions

      attached to the Plan. Other terms are defined in the text of the Plan. In either case, when a

      defined term is used, the first letter of each word in the defined term is capitalized. Terms

      used and not defined in the Plan shall have the meanings given in the Code or Bankruptcy

      Rules.

                          4. OFFICIAL UNSECURED CREDITORS COMMITTEE

               An Official Unsecured Creditors Committee (“Committee”) has been appointed in this

      case pursuant to Sections 1102(a) and 1102(b) of the Bankruptcy Code. The Committee is

      comprised as follows:

               Oswego Financial Services                Lloyd R. DuBois
               Attn: Glenn J. Smith                     0932 SW Palatine Hill Rd.
               4091 Coltsfoot Lane                      Portland, Oregon 97219
               Lake Oswego, OR 97035
                                                        Express Employment Professionals
               Mike Vanier                              Wayne Marschall
               7650 Beveland Street, Suite 170          7401 SW Washo Court, Suite 200
               Portland, Oregon 97223                   Tualatin, Oregon 97062




Page 3 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                     VANDEN BOS & CHAPMAN, LLP
                                                                                               Attorneys at Law
                                                                                      319 SW Washington Street, Suite 520
                                                                                         Portland, Oregon 97204-2690
                                                                                                (503) 241-4869
               Bruce Wood                               Diane M. Humke
               510 SW 5th Ave., Suite 300               32272 Apple Valley Rd
               Portland, Oregon 97204                   Scappoose, OR 97056

               The Committee has retained as its counsel:

               Timothy Solomon
               LEONARD LAW GROUP
               1 SW Columbia Ste 1010
               Portland, OR 97204

                                      5. DESCRIPTION OF THE DEBTORS

               5.1.   Debtor's Organization.

               Debtor is a limited liability company headquartered in Wilsonville, Clackamas County,

      Oregon. Founded in 2008 as Beau Bain, LLC, Debtor creates, manufactures, and

      distributes skin softening and rejuvenating skin products for baths, body, shower, and face,

      with a proprietary 8-Oil Blend that is a natural blend of eight moisturizing oils used in

      Debtor’s products such as soaps, scrubs, lotions, and bubble bath.

               5.2.   Debtor's Business.

               A detailed description of the Debtor’s historical business and strategic plan was

      incorporated as part of the report on the Debtor provided by the Court-appointed Examiner,

      Daniel J. Boverman (the “Examiner’s Report”). A complete copy of the Examiner’s Report is

      available from the Bankruptcy Court or may be requested by contacting counsel for the

      Debtor by e-mail at sara@vbcattorneys.com. Excerpts containing the descriptions of the

      Debtor’s business are attached to this Statement as Exhibit 2 – Summary and

      Commentary of Debtor and Exhibit 3 – Summary and Commentary of Confluence

      Capital Group.




Page 4 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                     VANDEN BOS & CHAPMAN, LLP
                                                                                               Attorneys at Law
                                                                                      319 SW Washington Street, Suite 520
                                                                                         Portland, Oregon 97204-2690
                                                                                                (503) 241-4869
                      6. FINANCIAL HISTORY – PRE-PETITION AND POST-PETITION

               6.1.   Pre-Petition.

               For the two calendar years preceding the Petition Date, Debtor's financial statements

      showed the following:

                                                                 2017           2018
               Gross Income:                                $16,293,279.73 $14,428,917.18
               Total Cost of Goods Sold                     $9,377,239.02   $9,313,914.24
               Gross Profit                                 $6,916,040.71   $5,115,002.94
               Less Expenses                                $7,213,712.19   $8,354,939.01
               Net Income/(Loss)                             ($297,671.48) ($3,239,936.07)

      Complete financial data for these time periods is available for inspection on request and

      subject to appropriate confidentiality protections for Debtor.

               6.2.   Post-Petition Operations.

               The Debtor has continued to operate its business post-petition. These operations

      have, for the most part, been funded by post-petition borrowing from the Debtor’s primary

      secured creditor, Decathlon. As a result, the sale of the Debtor’s Assets and the conversion

      of certain Claims to securities in the Acquiring Entity provides the necessary funding to

      permit a distribution to all Classes of Creditors under the Plan. In the interest of

      transparency, a projected balance sheet, showing the Acquiring Entity's projected assets

      and liabilities as of the projected Effective Date is attached to this Disclosure Statement

      marked Exhibit 4 – Projected Confirmation Balance Sheet.

                                            7. MANAGEMENT

               7.1.   Operations.

               Debtor manages its own affairs and finances. Debtor's business has always been

      run by Kimberly Mitchell and her husband, Craig Barnes. Kimberly Mitchell is currently

      involved in the daily operations of the business. In addition, Debtor is supported by its


Page 5 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                    VANDEN BOS & CHAPMAN, LLP
                                                                                              Attorneys at Law
                                                                                     319 SW Washington Street, Suite 520
                                                                                        Portland, Oregon 97204-2690
                                                                                               (503) 241-4869
      controller, Kim Rudolph, and its business advisor, Matthew Wilson. All of the before

      mentioned have been working for wages or salaries significantly below market rates.

      Replacing the services provided by those individuals would have significantly diminished

      Debtor's cash flow.

                                                 8. LITIGATION

               8.1.   Pre-Petition Litigation.

               Debtor was involved in lawsuits pre-petition which were disclosed on Debtor's

      Statement of Financial Affairs filed with the Court.

               8.2.   Post-Petition Litigation.

               The Debtor has initiated an adversary proceeding against Kohl’s Inc. on account of

      certain post-petition deliveries of product that remain unpaid for. As of the date of this

      Statement, that litigation remains unresolved.

                                      9. AFFILITATES AND INSIDERS

               The Debtor has the following Affiliates and Insiders:

               9.1.   Affiliate 1: Kimberly Mitchell.

                      9.1.1. Ownership:

                      Kimberly Mitchell - owns 100% of the membership interests of Debtor.
                      9.1.2. Material Connections with the Debtor:

                      Kimberly Mitchell holds 100% of the membership interest in the Debtor and is

               a Creditor of the Debtor.

                            9.1.3. Debts Owing to or from the Debtor:

                            Kimberly Mitchell has filed a proof of claim asserting a balance owed of

      $475,000 on an unsecured basis. As with all Claims, the Debtor has reserved the right to



Page 6 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                    VANDEN BOS & CHAPMAN, LLP
                                                                                              Attorneys at Law
                                                                                     319 SW Washington Street, Suite 520
                                                                                        Portland, Oregon 97204-2690
                                                                                               (503) 241-4869
      object to this Claim. Debtor is unaware of any direct debt obligations (aside from potential

      Avoidance Claims) owed to the Debtor by Kimberly Mitchell.

                            9.1.4. Guarantees of Debt of the Debtor:

                            The following are debts which Kimberly Mitchell guaranteed for the

      benefit of Debtor:

                                               Amount of          Date of        Security
             Guaranty Creditor                 Guaranty          Guaranty        Interest
       Decathlon Alpha III, L.P.             $1,000,000.00      09/21/2018    None
       Capital Funding ASAP, LLC              $217,125.00       09/19/2019    None
       Unique Funding Solutions, LLC          $671,428.00                     None


               9.2.   Insider 1: Craig Barnes.

                      9.2.1. Ownership:

                      Craig Barnes does not hold a membership interests in the Debtor.
                      9.2.2. Material Connections with the Debtor:

                      Craig Barnes is the CEO of the Debtor and is the spouse of Kimberly Mitchell,

               who holds 100% of the membership interest in the Debtor and is a Creditor of the

               Debtor.

                            9.2.3. Debts Owing to or from the Debtor:

                            Craig Barnes has a potential unsecured claim against the Debtor. As

      with all Claims, the Debtor has reserved the right to object to this Claim. Debtor is unaware

      of any direct debt obligations (aside from potential Avoidance Claims) owed to the Debtor by

      Craig Barnes.

                            9.2.4. Guarantees of Debt of the Debtor:

                            The following are debts which Craig Barnes guaranteed for the benefit

      of Debtor:


Page 7 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                  VANDEN BOS & CHAPMAN, LLP
                                                                                            Attorneys at Law
                                                                                   319 SW Washington Street, Suite 520
                                                                                      Portland, Oregon 97204-2690
                                                                                             (503) 241-4869
                                                Amount of           Date of          Security
              Guaranty Creditor                  Guaranty          Guaranty          Interest
       Decathlon Alpha III, L.P.              $1,000,000.00       09/21/2018      None
       Capital Funding ASAP, LLC               $217,125.00        09/19/2019      None
       Unique Funding Solutions, LLC           $671,428.00                        None
       Tricor Print Communications, Inc.       $282,143.65                        None
       Harsch Investment Properties             $45,000.00        09/08/2016      None


                                     10. PLAN STRUCTURE; ASSETS

               10.1. Primary Structure of the Plan

               The key elements of the Plan are as follows:

                     1) The Debtor and its professionals have engaged in a process to obtain new

                         investment for the Debtor’s business as a means to facilitate a capital

                         infusion to stabilize operations and to fund payment to the Debtor’s

                         Creditors. New investment would be made in a newly formed corporation,

                         the Acquiring Entity, which would then issue securities pursuant to the Plan

                         on account of the cash from new investors and in exchange for certain

                         Claims.

                     2) The Acquiring Entity, once formed and capitalized, would then enter into an

                         asset purchase agreement with the Debtor to acquire the Assets of the

                         Debtor and the bankruptcy estate. The Debtor would then seek Court

                         approval for the sale of the Assets, free and clear of all liens, claims, and

                         interests, which would be noticed to all creditors and include disclosure of

                         the primary terms of the acquisition (purchase price, closing conditions,

                         and any Assets excluded from the purchase). An accompanying

                         disclosure will also include detailed information on the Acquiring Entity,




Page 8 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                      VANDEN BOS & CHAPMAN, LLP
                                                                                                Attorneys at Law
                                                                                       319 SW Washington Street, Suite 520
                                                                                          Portland, Oregon 97204-2690
                                                                                                 (503) 241-4869
                         including the projected classes of securities and the share of such

                         securities held by various constituencies.

                     3) Once the sale of the Assets is complete, the Debtor will utilize the sale

                         proceeds to make payments to Creditors as outlined in the Plan. The Plan

                         contemplates that the Acquiring Entity will assume the responsibility for

                         payment over time of certain priority tax obligations that will not be satisfied

                         from the sale proceeds.

               10.2. Assets.

               As outlined above, the Assets of the Debtor will be transferred to the Acquiring Entity

      as part of a purchase agreement. Any Assets excluded from the sale to the Acquiring Entity

      shall be deemed abandoned.

                                               11. LIABILITIES

               Debtor retained the following professionals in connection with Debtor's bankruptcy

      case:

               a)    Vanden Bos & Chapman, LLP: General Counsel for Debtor's Bankruptcy

                     case. (Estimated fees of $175,000.00 in excess of the pre-petition retainer as

                     of confirmation.)

               b)    Geffen, Mesher & Company, P.C. (Estimated fees of $-0- as of

                     confirmation.)

               c)    Independent Investment Bankers, Corp and Confluence Capital Group.

                     (Estimated fees of $50,000.00 as of confirmation.)

               The Debtor estimates that the unpaid fees of its professionals through the time of

      confirmation of the Plan will be approximately $225,000.00 - $250,000.00 if confirmation is



Page 9 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                      VANDEN BOS & CHAPMAN, LLP
                                                                                                Attorneys at Law
                                                                                       319 SW Washington Street, Suite 520
                                                                                          Portland, Oregon 97204-2690
                                                                                                 (503) 241-4869
      not contested. If confirmation is contested, the fees of Vanden Bos & Chapman, LLP will be

      significantly higher.

                The fee arrangements approved for Debtor's professionals were their customary

      hourly rates or commission-based fee structures. The professionals reserve their rights to

      request allowance and payment of costs and fees in excess of the above estimates.

                                       12. SUMMARY OF THE PLAN

                The Plan is not lengthy and should be read in its entirety. Accordingly, the summary

      of the Plan here will be kept brief. The specific treatment of the other Claims of Creditors is

      set forth below:

      A.        CLASSIFICATION OF CLAIMS:

                12.1. Secured Creditors.

                        12.1.1.     Classes 1A-1D – Decathlon Alpha III, L.P.

                        Class 1 consists of the Allowed Secured Claims of Creditor 1, each deemed

      to be a separate subclass as shown below:

                       CLAIM        CURRENT
           CLASS        NO.       AMOUNT OWED                       COLLATERAL
             1A          28        9,617,648.00*  Revenue Loan and Security Agreement and
                                                  Amendments thereto secured by UCC
                                                  91676432 – Briefly described as: All present
                                                  and hereafter acquired property of the
                                                  Company wherever located and however
                                                  described and all proceeds thereof, et al.
             1B                  $250,000.00*     Debtor-in-Possession Loan and Security
                                                  Agreement granting a security interest in
                                                  hypothecates, mortgages, pledges and sets
                                                  over unto the Lender all right, title, and interest
                                                  of the Borrower in all of the Collateral.
             1C                  $250,000.00*     First Amendment to Debtor-in-Possession
                                                  Loan and Security Agreement – Same as 1B.
             1D                  $300,000.00*     Second Amendment to Debtor-in-Possession
                                                  Loan and Security Agreement – Same as 1B.
        * plus additional amounts owed to Creditor for interest accrual and amounts owed for
        attorney fees and costs.
Page 10 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                  VANDEN BOS & CHAPMAN, LLP
                                                                                             Attorneys at Law
                                                                                    319 SW Washington Street, Suite 520
                                                                                       Portland, Oregon 97204-2690
                                                                                              (503) 241-4869
                12.2. Disputed Secured Creditors

                       12.2.1. Class 2 – Capital Funding ASAP LLC.

                       Class 2 consists of the disputed Secured Claim of Capital Funding ASAP

      LLC ("Capital Funding ASAP"), (Claim No. 32) for payment of the approximate amount of

      $593,727.30 secured by UCC 92032769 for collateral described as: Accounts Receivable,

      Cash, Cash Proceeds, Accounts, Chattel Paper, Equipment, General Intangibles, Inventory,

      Instruments Related to the Receipts, Instruments Related to the Future Receivables, which

      the Debtor disputes is secured by any value in such collateral in light of the senior Allowed

      Secured Claims of Decathlon.

                       12.2.2. Class 3 – Queen Funding LLC.

                       Class 3 consists of the disputed Secured Claim of Queen Funding LLC, for

      payment of the approximate amount of $530,437.00 secured by a promissory note which

      the Debtor disputes the validity of the asserted secured status.

                      12.2.3.   Class 4 – Unique Funding Solutions, LLC.

                      Class 11 consists of the disputed Secured Claim of Unique funding Solutions,

      LLC, for payment of the approximate amount of $717,826.00 secured by agreement which

      the Debtor disputes the validity of the asserted secured status

                12.3. Priority Creditors

                      12.3.1.      Class 5 – Employees.

                      Class 5 consists of allowed employee wage and benefit Claims having priority

      under 11 U.S.C. § 507(a)(4).




Page 11 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                  VANDEN BOS & CHAPMAN, LLP
                                                                                             Attorneys at Law
                                                                                    319 SW Washington Street, Suite 520
                                                                                       Portland, Oregon 97204-2690
                                                                                              (503) 241-4869
                      12.3.2.       Class 6 – Internal Revenue Service.

                      Class 6 consists of the Priority Claims of the Internal Revenue Service (“IRS”)

      (Claim No. 40) entitled to priority under 11 U.S.C. § 507(a)(8) (Claims of governmental units

      for unpaid taxes).

                      12.3.3.       Class 7 – Oregon Department of Revenue.

                      Class 7 consists of the Priority Claims of the Oregon Department of Revenue

      (“ODR”) (Claim No. 55) entitled to priority under 11 U.S.C. § 507(a)(8) (Claims of

      governmental units for unpaid taxes).

                12.4. Unsecured Creditors

                      12.4.1.       Class 8 - Administrative Convenience Class.

                      Class 8 consists of those Creditors holding general Unsecured Claims of

      $1,000.00 or less, and those Creditors holding Unsecured Claims who elect to reduce their

      Claims to $1,000.00 or less and elect to have the treatment provided for the Creditors within

      Class 8.

                      12.4.2.       Class 9 - General Unsecured Claims.

                      Class 9 consists of those Creditors other than those specified in Class 10

      below, holding allowed general Unsecured Claims in amounts in excess of $1,000.

                      12.4.3.       Class 10 - Unclassified Creditors.

                      Unclassified - Equity Holders. Kimberly Mitchell is the sole equity holder in

      the case.

      B. TREATMENT OF CLAIMS

                Unless otherwise stated, all Classes of Claims are impaired under the Plan and

      entitled to vote.



Page 12 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                   VANDEN BOS & CHAPMAN, LLP
                                                                                              Attorneys at Law
                                                                                     319 SW Washington Street, Suite 520
                                                                                        Portland, Oregon 97204-2690
                                                                                               (503) 241-4869
                Except as otherwise modified by the Plan, all agreements executed between the

      Debtor and Debtor's Creditors including, but not limited to, contracts, leases, security

      agreements, UCC financing statements, mortgages, trust deeds and all other documents,

      shall remain in full force and effect according to their terms.

                12.5. Secured Creditors.

                Unless otherwise stated, any unpaid deficiency after sale, foreclosure or return of a

      Secured Creditor's Collateral shall be treated as an Unsecured Claim. Unless a Secured

      Creditor files an itemized Claim (or amends an existing Claim) to assert a deficiency Claim

      within 60 days after sale, foreclosure or return of its Collateral, any such deficiency Claim

      shall be deemed waived. A Claim for a deficiency shall be filed with the Court and served

      upon the Debtor and Debtor's counsel. Unless the Debtor objects to a deficiency Claim

      within 60 days of service, the deficiency Claim shall be deemed allowed.

                Unless otherwise stated, the terms of all agreements between the Debtor and

      Secured Creditors shall remain the same, excepting that the maturity date of any note shall

      be extended to a date not less than 5 years from the Effective Date; defaults based on

      Debtor's insolvency or filing of bankruptcy shall not be enforceable.

                      12.5.1.    Classes 1A – Decathlon.

                      Decathlon’s Allowed Secured Claim within this subclass will be deemed

      satisfied in full upon issuance of new securities in the Acquiring Entity. The number of

      shares issued to Decathlon, percentage of ownership, and classes of securities shall be

      outlined in a separate Motion for Authority to Sell Property Fee and Clear of Liens filed prior

      to the Effective Date.

                      12.5.2.    Class 1B – Decathlon.

                      Decathlon’s Allowed Secured Claim within this subclass will be deemed

Page 13 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                    VANDEN BOS & CHAPMAN, LLP
                                                                                               Attorneys at Law
                                                                                      319 SW Washington Street, Suite 520
                                                                                         Portland, Oregon 97204-2690
                                                                                                (503) 241-4869
      satisfied in full upon issuance of new securities in the Acquiring Entity. The number of

      shares issued to Decathlon, percentage of ownership, and classes of securities shall be

      outlined in a separate Motion for Authority to Sell Property Fee and Clear of Liens filed prior

      to the Effective Date.

                     12.5.3.   Class 1C – Decathlon.

                     Decathlon’s Allowed Secured Claim within this subclass will be deemed

      satisfied in full upon issuance of new securities in the Acquiring Entity. The number of

      shares issued to Decathlon, percentage of ownership, and classes of securities shall be

      outlined in a separate Motion for Authority to Sell Property Fee and Clear of Liens filed prior

      to the Effective Date.

                     12.5.4.   Class 1D – Decathlon.

                     Debtor will pay Decathlon’s Allowed Secured Claims within this subclass

      pursuant to the terms of the existing loan documents between the Debtor and Decathlon on

      or before 90 days after the Effective Date.

                12.6. Disputed Secured Creditors

                     12.6.1.   Class 2 – Capital Funding ASAP.

                       Class 2 is impaired. The Claim within this Class is a Disputed Claim, as the

      Debtor has or will file a Motion to Value Collateral and object to the secured status claimed

      by Capital Funding ASAP. If such motion is granted and objection is sustained, then the

      Claim in this Class will be treated as a Class 9 Claim. If such motion is denied and objection

      is overruled, then the Claim in this Class will be treated in the same manner as Class 1A,

      unless such Creditor consents to treatment as a Class 8 or Class 9 Creditor.




Page 14 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                  VANDEN BOS & CHAPMAN, LLP
                                                                                             Attorneys at Law
                                                                                    319 SW Washington Street, Suite 520
                                                                                       Portland, Oregon 97204-2690
                                                                                              (503) 241-4869
                      12.6.2.   Class 3 – Queen Funding LLC.

                      Class 3 is impaired. The Claim within this Class is a Disputed Claim, as the

      Debtor has or will object to the secured status claimed by Queen Funding LLC. If such

      objection is sustained, then the Claim in this Class will be treated as a Class 9 Claim. If such

      objection is overruled, then the Claim in this Class will be treated in the same manner as

      Class 1A, unless such Creditor consents to treatment as a Class 8 or Class 9 Creditor.

                      12.6.3.      Class 4 – Unique Funding Solutions, LLC.

                      Class 4 is impaired. The Claim within this Class is a Disputed Claim, as the

      Debtor has or will object to the secured status claimed by Unique Funding Solutions, LLC. If

      such objection is sustained, then the Claim in this Class will be treated as a Class 9 Claim. If

      such objection is overruled, then the Claim in this Class will be treated in the same manner

      as Class 1A, unless such Creditor consents to treatment as a Class 8 or Class 9 Creditor.

                12.7. Priority Creditors.

                      12.7.1.      Class 5 – Employees.

                      Class 5 is unimpaired. Certain Class 5 priority claims for unpaid wages and

      unpaid health-insurance premiums were paid by the Debtor postpetition in the ordinary

      course of Debtor’s business. All remaining Allowed Class 5 priority claims will be paid in full

      on or before the Effective Date. Allowed non-priority claims for wages, benefits or vacation

      shall be paid as Unsecured Claims under Class 9, as applicable.

                      12.7.2.      Class 6– Internal Revenue Service.

                      Class 6 is unimpaired and not entitled to vote. Creditors holding allowed

      Priority Claims within this Class shall be paid as follows:

                      (1)    An initial payment on such Allowed Priority Claims within 30 days of the

                             Effective Date, which the Debtor currently estimates will be in the
Page 15 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                    VANDEN BOS & CHAPMAN, LLP
                                                                                               Attorneys at Law
                                                                                      319 SW Washington Street, Suite 520
                                                                                         Portland, Oregon 97204-2690
                                                                                                (503) 241-4869
                            amount of $350,000. In the event that such payment is reduced based

                            on the final purchase price paid for the Assets of the Debtor by the

                            Acquiring Entity, the initial payment will be reduced accordingly, but in

                            no event to an amount lower than the payment made on account of

                            Class 9 Claims.

                     (2)    On the amount remaining on such Allowed Priority Claims, equal

                            monthly payments beginning in the month following that in which the

                            initial payment is made and continuing through October 2024.

                            Payments shall be due on the tenth day of each calendar month, and

                            the Acquiring Entity shall specifically assume responsibility for making

                            such payments to Class 6 upon its acquisition of the Assets of the

                            Debtor. Nothing in this Plan shall prevent the Debtor or the Acquiring

                            Entity from pre-paying amounts due to Class 6 Creditors.

                     12.7.3.       Class 7 – Oregon Department of Revenue

                     Class 7 is unimpaired and not entitled to vote. Creditors holding Allowed

      Priority Claims within this Class shall be paid in full on the later of (a) the Effective Date or

      (b) the Allowance Date, unless such holder shall agree, or has agreed, in writing to a

      different treatment of such Claim(s).

                12.8. Unsecured Creditors.

                     12.8.1.       Class 8 - Administrative Convenience Class.

                     Class 8 is impaired. Class 8 consists of Allowed Unsecured Claims which are

      equal to or less than $1,000.00. Each holder of a Claim in such class shall receive cash in

      an amount equal to 25 percent of the allowed amount of such Claim, without interest, within


Page 16 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                     VANDEN BOS & CHAPMAN, LLP
                                                                                                Attorneys at Law
                                                                                       319 SW Washington Street, Suite 520
                                                                                          Portland, Oregon 97204-2690
                                                                                                 (503) 241-4869
      thirty (30) days following the Effective Date. Any Creditor holding an Unsecured Claim in

      excess of $1,000.00 may “opt in” to Class 8 by marking a special “opt in” election on the

      ballot for voting for or against this Plan. Creditors holding Claims in excess of $1,000.00

      who elect to “opt-in” to Class 8 shall agree to reduce their Claims to $1,000.00 and to

      consent to the treatment of their reduced Claim as called for within Class 8, and thereby be

      excluded from treatment as a Class 9 Creditor.

                      12.8.2.       Class 9 - General Unsecured Claims.

                      Class 9 is impaired. The Creditors within Class 9 shall be collectively paid an

      amount equal to the initial payment to be made to Class 6 Creditors within thirty (30) days

      following the Effective Date, which shall be divided pro rata among the Claims within Class

      9 based on the amount of each Claim within Class 9. As shown on Exhibit 1 attached to

      this Statement, Debtor projects that approximately $350,000.00 will be distributed to the

      Class 9 Claims, which would result in a distribution of approximately 3% to each Class 9

      Claimant.

                12.9. Unclassified Creditors.

                      12.9.1.   Unclassified - Equity Holders.

                      Unclassified - Equity Holders. Kimberly Mitchell is the sole equity holder in

      the case. The membership interests and interests of all Equity Holders in the Debtor shall

      be deemed extinguished without further action by the Debtor upon the Effective Date.

                            13. DISPUTED CLAIMS; OBJECTIONS TO CLAIMS

                Only Claims that are Allowed Claims and not subject to an action described in 11

      U.S.C. § 502(d) shall be entitled to distributions under the Plan. Debtor reserves the right to

      contest and object to any Claims and previously scheduled amounts, including, without

      limitation, those Claims and scheduled amounts that are specifically referenced herein, are

Page 17 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                   VANDEN BOS & CHAPMAN, LLP
                                                                                              Attorneys at Law
                                                                                     319 SW Washington Street, Suite 520
                                                                                        Portland, Oregon 97204-2690
                                                                                               (503) 241-4869
      not listed in the Schedules, are listed therein as disputed, contingent and/or unliquidated in

      amount, or are listed therein at a different amount than the Debtor or Liquidating Trust

      believes is validly due and owing. Unless otherwise ordered by the Bankruptcy Court, all

      objections to Claims and scheduled amounts (other than Administrative Expense Claims)

      shall be Filed and served upon counsel for Debtor and the holder of the Claim objected to in

      the time prescribed by Section 19.12 of this Plan. The last day for filing Administrative

      Expense Claims and objections thereto shall be set pursuant to an order of the Bankruptcy

      Court. All Disputed Claims shall be resolved by the Bankruptcy Court, except to the extent

      that (a) Debtor may otherwise elect consistent with the Plan and the Bankruptcy Code or (b)

      the Bankruptcy Court may otherwise order.

                                      14. ADMINISTRATIVE EXPENSES

                14.1. Claims Entitled to Priority Under Section 503(b)(9).

                Unless otherwise agreed, Claims within Section 503(b)(9) of the Bankruptcy Code,

      which are entitled to treatment as Administrative Claims, and not already paid pre-

      confirmation based on a Court Order, shall be paid in full within 30 days following the

      Effective Date without interest.

                14.2. Administrative Claims Not Entitled to Priority Under Section 503(b)(9).

                All allowed Administrative Claims which are not entitled to priority pursuant to

      §503(b)(9) of the Code shall be paid in full, unless otherwise agreed in writing by the holder

      of such Claim or ordered by the Court, on or before the Effective Date of the Plan, or within

      ten (10) days of entry of a Court order approving an application for allowance of an

      Administrative Claim, whichever is the later. Any party who asserts an Administrative Claim

      against the Debtor shall file such Claim within thirty (30) days of the Effective Date or the

      right to such Claim shall be barred.

Page 18 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                     VANDEN BOS & CHAPMAN, LLP
                                                                                                Attorneys at Law
                                                                                       319 SW Washington Street, Suite 520
                                                                                          Portland, Oregon 97204-2690
                                                                                                 (503) 241-4869
                Debtor has not requested, nor does Debtor expect to request, installment payment

      arrangements from any Administrative Claimant, but reserves the right to do so if necessary

      or appropriate. Notice of the terms of any proposed installment payment schedule will be

      disclosed to the Court in the final fee application of any Administrative Claimant who will be

      paid on an installment basis.

                                           15. IMPLEMENTATION

                15.1.   Termination of Debtor-in-Possession.

                On the Effective Date, the Debtor's status as Debtor-in-Possession shall terminate,

      and the Assets of the Debtor shall be transferred to the Acquiring Entity pursuant to the

      terms of an approved purchase agreement.

                15.2.   Effective Date.

                The Effective Date of the Plan means the thirtieth (30th) day after the date on which

      the order confirming the Plan is entered by the Clerk of the Bankruptcy Court, provided

      there is no stay of such order then in effect; or if a stay is then in effect, then the date on

      which the order confirming the Plan becomes a Final Order.

                15.3. Transfer of Assets.

                On or before the Effective Date, the Assets of the Debtor shall be transferred to the

      Acquiring Entity, and all property of the bankruptcy estate, free and clear of all claims, liens,

      charges or other interests of Creditors arising prior to the entry of the order confirming the

      Plan except for liens upon property securing Claims provided for in the Plan. The terms of

      such transfer shall be separately noticed in a Motion for Authority to Sell Property Free and

      Clear of Liens. Except as provided in such Motion, the property of the Debtor and/or the

      property of the bankruptcy estate which will vest in the Debtor on the Effective Date

      includes, but is not limited to, all Third-Party Claims, Avoidance Claims, and respective tax

Page 19 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                     VANDEN BOS & CHAPMAN, LLP
                                                                                                Attorneys at Law
                                                                                       319 SW Washington Street, Suite 520
                                                                                          Portland, Oregon 97204-2690
                                                                                                 (503) 241-4869
      attributes including, but not limited to, ordinary loss carry forwards and capital loss carry

      forwards as defined and allowed under the Internal Revenue Code and the laws of the State

      of Oregon that the Debtor or the bankruptcy estate were entitled to claim pre-petition, or that

      arose post-petition.

                15.4.   Funding for Plan Payments.

                The payments due under the Plan will be funded by (1) proceeds from the sale of all

      of the Assets to the Acquiring Entity and (2) as to future payment of the assumed liability to

      Class 6 Creditors, the post-transfer revenue generated by the Acquiring Entity. The

      Debtor's projections for income during the life of the Plan, and the assumptions underlying

      those projections are attached as Exhibit 6 - Income and Expense Projections / Debtor's

      Assumptions Underlying Income and Expense Projections to Debtor's Disclosure

      Statement. In summary, Debtor proposes to fund the payments called for by this Plan from

      Debtor's post-petition operations, together with proceeds from property surrendered or

      liquidated pre-confirmation.

                15.5.   Avoidance Claims.

                Avoidance Claims, if any, are retained pending transfer of such Avoidance Claims to

      the Acquiring Entity, as outlined above. In the event the Acquiring Entity does not elect to

      acquire an Avoidance Claim or any Avoidance Claims, the Debtor may retain and pursue

      such claims or may elect to assign such claims to the Committee to pursue for the benefit of

      Class 9 Claims. Any holder of a Claim against the Debtor shall automatically have such

      Claim disallowed without further action by the Debtor or order of this Court if the holder of a

      Claim fails to repay the Debtor or, after transfer of the Avoidance Claim(s), the Acquiring

      Entity any sum that may be recoverable by the Debtor under Bankruptcy Code §§ 522(f),

      522(h), 542, 543, 544, 545, 547, 548, 549, 550 or 724(a) within ten (10) days of a final

Page 20 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                    VANDEN BOS & CHAPMAN, LLP
                                                                                               Attorneys at Law
                                                                                      319 SW Washington Street, Suite 520
                                                                                         Portland, Oregon 97204-2690
                                                                                                (503) 241-4869
      judgment in the Debtor's or Acquiring Entity’s favor against such Claim holder, unless such

      Creditor has posted a supersedeas bond for the entire amount of the Debtor's or the

      Acquiring Entity’s judgment.

                15.6.   Third-Party Claims.

                All Third-Party Claims are preserved pending transfer of such Third-Party Claims to

      the Acquiring Entity, as outlined above. Debtor is not aware of any Third-Party Claims,

      outside of the claims identified on Exhibit A attached to the Plan. In the event any

      additional Third-Party Claims are discovered, Debtor or the Acquiring Entity shall provide

      notice describing such Third-Party Claims along with a statement regarding the Debtor’s or

      Acquiring Entity’s intent to pursue or abandon the Claim. In addition, the Debtor or the

      Acquiring Entity, with notice, may abandon a Third-Party Claim at any time.

                15.7.   Fees Payable Under 28 U.S.C. §1930.

                All fees payable under 28 U.S.C. §1930, as determined by the Court, shall be paid on

      or before the Effective Date. All post-petition fees payable under 28 U.S.C. §1930 shall be

      paid when due. Debtor shall be responsible for timely payment of fees incurred pursuant to

      28 U.S.C. §1930(a)(6) until the case is closed, converted, or dismissed. After confirmation,

      the Debtor shall file with the Court a monthly financial report for each month, or portion

      thereof, that the case remains open. The monthly financial report shall include a statement

      of all disbursements made during the course of the month, whether or not pursuant to the

      Plan.

                The Debtor shall be responsible for timely payment of U.S. Trustee fees incurred

      pursuant to 28 USC § 1930(a)(6) until the case is closed, converted or dismissed (including

      payment of any such fees incurred in any partial quarter during which this case is closed,

      converted or dismissed). After confirmation, the Reorganized Debtor shall file with the Court

Page 21 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                  VANDEN BOS & CHAPMAN, LLP
                                                                                             Attorneys at Law
                                                                                    319 SW Washington Street, Suite 520
                                                                                       Portland, Oregon 97204-2690
                                                                                              (503) 241-4869
      a monthly financial report for each month, or portion thereof, that the case remains open

      and/or is reopened at any time. The monthly financial report shall include a statement of all

      disbursements made during the course of the month, whether or not pursuant to the Plan.

      All U.S. Trustee fees, including any such fees accrued in any partial quarter, shall be paid

      as a condition precedent prior to case closure.

                In addition, notwithstanding Section 14.9 of the Disclosure Statement and Section 7.9

      of the Plan, the U.S. Trustee shall be entitled to interest, fines and penalties on any past

      due U.S. Trustee fees.

                15.8.   Payment of Professional Fees and Expenses After the Effective Date.

                Any professional person employed by the Debtor after the Effective Date shall be

      paid by the Debtor upon submission to the Designated Parties of a detailed billing statement

      setting forth the amount of compensation or reimbursement, or both, sought. If none of the

      Designated Parties objects to a bill on or before a date that is ten (10) business days after it

      is served, the Debtor may pay such fees and expenses in the amount requested without

      further Court approval or Order. If a timely objection is made and is not withdrawn, any

      dispute shall be submitted to the Bankruptcy Court for resolution.

                15.9.   Prepayment.

                Debtor may pre-pay any amounts due to any Creditor or Class of Creditors prior to

      the due dates set in the Plan without penalty and without prior notice or Court approval.

                15.10. Requests for Post-Confirmation Notices.

                This Section Intentionally Deleted.

                15.11. Attorney Fees.

                Any creditor, including secured and Creditors holding unsecured claims, claiming a

      right to payment of attorney fees, including expenses, must follow the procedure provided in

Page 22 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                   VANDEN BOS & CHAPMAN, LLP
                                                                                              Attorneys at Law
                                                                                     319 SW Washington Street, Suite 520
                                                                                        Portland, Oregon 97204-2690
                                                                                               (503) 241-4869
      Local Bankruptcy Rule 2016-1(h), which requires the filing of a proof of claim (or the

      amendment of a filed proof of claim) for payment of prepetition attorneys fees and for the

      payment of post-petition, preconfirmation attorneys fees. The deadline to file a claim

      related to the payment of post-petition, preconfirmation attorneys fees is 28 days

      after entry of the Confirmation Order. No attorneys fees shall be paid with respect to any

      Claim except as specified in the Plan or allowed by a Final Order of Bankruptcy Court.

                15.12. No Interest.

                Except as expressly stated in the Plan or otherwise allowed by the Bankruptcy Court,

      no interest, penalty or late charge arising after the Petition Date shall be allowed on any

      Claim, and the Debtor shall be entitled to offset the distribution to any Creditor who has

      received payment for post-petition, interest, penalties or late charges not approved by the

      Court.

                15.13. Distribution of Reserved Funds for Payment of Professional Fees and

      Expenses After the Effective Date.

                Any professional person employed by the Debtor after the Effective Date shall be

      paid by the Debtor upon submission to the Designated Parties of a detailed billing statement

      setting forth the amount of compensation or reimbursement, or both, sought. If none of the

      Designated Parties objects to a bill on or before a date that is ten (10) business days after it

      is served, the Debtor may pay such fees and expenses in the amount requested without

      further Court approval or Order. If a timely objection is made and is not withdrawn, any

      dispute shall be submitted to the Bankruptcy Court for resolution.




Page 23 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                   VANDEN BOS & CHAPMAN, LLP
                                                                                              Attorneys at Law
                                                                                     319 SW Washington Street, Suite 520
                                                                                        Portland, Oregon 97204-2690
                                                                                               (503) 241-4869
                                16. LEASES AND EXECUTORY CONTRACTS

                16.1. Leases and Executory Contracts Assumed.

                Effective on and as of the Effective Date, each executory contract and unexpired

      lease that exist between Debtor and any other party, with respect to which the Debtor has

      filed a motion in this case for authority to assume and/or that is listed on Exhibit B –

      Debtor's Contracts / Lease Agreements – Assumed and/or Rejected attached to the

      Plan, is hereby expressly assumed, except for any executory contracts and unexpired

      leases that have been rejected by the Debtor with the approval of the Court on or before the

      Effective Date or with respect to which a motion for rejection has been filed on or before the

      Confirmation.

                16.2.   Leases and Executory Contracts Rejected.

                Without admitting the existence of, or validity of, any other executory contract or

      unexpired lease, all executory contracts or unexpired leases with respect to which Debtor

      has not filed a motion seeking authority to assume or which are not expressly assumed in

      the Plan shall be rejected on the Effective Date. Rejected executory contracts include, but

      are not limited to: (a) Debtor's lease with Harsch Investment Properties, LLC previously

      rejected under the Amended Order Re: Debtor’s First Amended Motion to Reject

      Nonresidential Real Property Lease (Doc No. 313) and (b) Debtor’s lease with Tualatin

      Industrial Ventures, LLC previously rejected under the Stipulated Order Authorizing Debtor

      to Reject Non-Residential Real Property Lease (Doc No. 284). Any Claims for damages

      arising by reason of the rejection of any executory contract or unexpired lease will be

      disallowed and the holder thereof barred from receiving distributions under the Plan unless

      a Proof of Claim for such damages on account of rejection is filed with the Court within thirty

      days after the Effective Date. Any Claims based upon rejection of a lease for real property

Page 24 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                     VANDEN BOS & CHAPMAN, LLP
                                                                                                Attorneys at Law
                                                                                       319 SW Washington Street, Suite 520
                                                                                          Portland, Oregon 97204-2690
                                                                                                 (503) 241-4869
      shall be limited to the amount set forth in 11 U.S.C. §502(b)(6). Lease Rejection Claims

      shall be treated as general Unsecured Claims under Class 15 or 16, whichever is applicable

      to the amount of such Lease Rejection Claim.

                                                  17. RISKS

                Risks to successful performance of the Plan include the risk that the market for

      Debtor’s product may decline rather than hold steady or improve as Debtor expects. The

      credit and investment markets may take longer to recover than expected. If the credit

      markets have not recovered, it may be more difficult for Debtor to secure sufficient

      investment in the Acquiring Entity, which could eliminate the ability to complete a sale of the

      Assets as a going concern. In a liquidation sale, there is substantial risk that there would be

      insufficient assets beyond the Collateral for Secured Claims to make any distribution to

      Unsecured Claims. As an operating manufacturing business, Debtor bears risks of non-

      payment as a supplier to its retail customers. Other risks to successful performance of the

      Plan are that the income and expense projections may prove erroneous. Debtor believes its

      income and expense projections contain a reasonable margin of error such that minor

      variations from the projections should not jeopardize the chances of success of the Plan.

                                 18. TAX CONSEQUENCES TO DEBTORS

                If the Debtor fails to make any payment of any tax, or any Plan payments to any

      governmental unit (including, but not limited to, the Internal Revenue Service or the Oregon

      Department of Revenue) within 10 days of the due date, including accruing employment tax

      deposits, or if the Debtor fails to file a federal tax or state return by the due date, then the

      relevant governmental unit my declare that the Debtor is in default of the Plan. This benefits

      and obligations of this paragraph shall inure to the benefit of the Acquiring Entity upon

      assumption of Plan payments due to any governmental unit.

Page 25 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                     VANDEN BOS & CHAPMAN, LLP
                                                                                                Attorneys at Law
                                                                                       319 SW Washington Street, Suite 520
                                                                                          Portland, Oregon 97204-2690
                                                                                                 (503) 241-4869
                Declaration of the default is to be mailed, in writing to the Debtor/Debtor's counsel.

      The Debtor shall be given 30 days to cure the default by paying all past due amounts, and

      filing/paying all past due tax returns to:

       IRS – Insolvency                            Oregon Department of Revenue
       M/S O240                                    PO Box 14725
       1120 SW Third Ave. Ste. G-044               Salem, OR 97309-5018
       Portland, OR 9704-2871


                Any and all Notices of Federal Tax Liens (NFTL) in favor of the United States under

      26 U.S.C. 6321, as well as any NFTL’s filed pursuant to 26 U.S.C. 6323 or any and all tax

      liens in favor of other governmental units, shall remain in effect against all property or rights

      to property of the Debtor and of the estate, until all taxes provided for in the Plan are paid in

      full or otherwise satisfied.

                                                   19. DEFAULT

                Except as otherwise specifically provided in the Plan, in the event Debtor shall default

      in the performance of any of their obligations under the Plan, then a claimant may pursue

      such remedies as are available at law or in equity. An event of default occurring with

      respect to one Claim shall not be an event of default with respect to any other Claim.

      Nothing contained in the Plan shall limit the right of any party to reopen this case or to

      convert this case to a liquidation case under Chapter 7 of the Bankruptcy Code if cause for

      such relief exists.

                Debtor shall be entitled to written notice of any claimed default under the Plan, and

      shall have twenty (20) days opportunity to cure. If such claimed default is cured within the

      twenty (20) days cure period, then such Creditor shall not be entitled to enforce any

      remedies which would otherwise be available on account of such default. If Debtor fails to

      cure within the twenty (20) days cure period, then such Creditor may seek such remedies as

Page 26 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                     VANDEN BOS & CHAPMAN, LLP
                                                                                                Attorneys at Law
                                                                                       319 SW Washington Street, Suite 520
                                                                                          Portland, Oregon 97204-2690
                                                                                                 (503) 241-4869
      are granted by law to enforce its rights arising under and pursuant to the Plan, including

      seeking an order to compel such performance. The default and cure provisions contained

      in the Plan shall supersede any provisions concerning default and cure contained in any

      other agreement between Debtor and any Creditor affected by the Plan.

                Notice of default shall be effective when served simultaneously via fax at the number

      shown below and mailed to both the Debtor and to the Debtor’s attorney, if any, postage

      prepaid, at the following addresses:

                 Debtor:                           Fizz & Bubble, LLC
                                                   Kimberly A. Mitchell
                                                   27120 SW 95th Ave., Ste. 3280
                                                   Wilsonville, OR 97070

                 Debtor's Attorney:                Douglas R. Ricks
                                                   VANDEN BOS & CHAPMAN, LLP
                                                   319 SW Washington, Suite 520
                                                   Portland, OR 97204
                                                   Telephone: (503) 241-4869
                                                   Fax: (503) 241-3731


                                       20. MODIFICATION OF PLAN

                The Debtor may, upon compliance with requirements of 11 U.S.C. §1127, propose

      amendments or modifications to the Plan at any time prior to confirmation with the

      permission of the Court and upon notice to affected Creditors. If Debtor revokes or

      withdraws the Plan prior to the Effective Date, then the Plan shall be deemed null and void.

      In such event, nothing contained in the Plan shall be deemed to constitute a waiver or

      release of any Claims by or against the Debtor or any other entity or to prejudice in any

      manner the rights of the Debtor or any entity in any further proceeding involving the Debtor.

      After confirmation, Debtor may, with the approval of the Court, and so long as Debtor does

      not materially or adversely affect the interest of Creditors, remedy any defects, omissions or


Page 27 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                   VANDEN BOS & CHAPMAN, LLP
                                                                                              Attorneys at Law
                                                                                     319 SW Washington Street, Suite 520
                                                                                        Portland, Oregon 97204-2690
                                                                                               (503) 241-4869
      reconcile any inconsistencies in the Plan in whatever way is necessary to carry out the

      purposes of the Plan.

                                              21. ALTERNATIVES

                Alternatives to the Plan include adoption of a different Plan, dismissal of the case, or

      conversion of the case to a case under Chapter 7. If the case is dismissed, Creditors may

      assert and enforce their Claims against Debtor by any method allowed by law. Secured

      Creditors may foreclose their security interests and Creditors may obtain judgments and

      levy execution on unencumbered Assets. If this case is converted to a Chapter 7 case, a

      Trustee will be appointed to liquidate Debtor's Assets for the benefit of the estate. As stated

      above, it is estimated that in a Chapter 7 liquidation the Unsecured Claims would likely

      receive little, if any, distribution. Given the amount of claims with higher priority

      (Administrative Claims and Priority Claims), it is highly unlikely that those claims would be

      paid in full in a liquidation.

                                       22. CONFIRMATION OF THE PLAN

                22.1.   Best Interest of Creditors Test.

                Debtor believes that Creditors holding unsecured claims will receive under the Plan,

      on account of their Claims, property having a value, as of the date of confirmation of the

      Plan, that is equal to or in excess of the amount that such Creditors would receive if

      Debtor's Assets were liquidated under a Chapter 7 case. This is commonly referred to as

      the "Best Interest of Creditors" standard. Exhibit 5 – Debtors’ Liquidation Analysis is

      attached to this Disclosure Statement. As shown on Exhibit 5, Creditors holding unsecured

      claims would receive a total of $-0- in a Chapter 7 case. By comparison, as shown on

      Exhibit 1, Debtor's Plan provides payment to Creditors holding unsecured claims of

      $357,733 via a sale of the Debtor’s Assets as a going concern. Based on the foregoing,

Page 28 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                     VANDEN BOS & CHAPMAN, LLP
                                                                                                Attorneys at Law
                                                                                       319 SW Washington Street, Suite 520
                                                                                          Portland, Oregon 97204-2690
                                                                                                 (503) 241-4869
      Debtor asserts that this meets or exceeds the value as of the Effective Date that would be

      paid to Creditors holding unsecured claims in a Chapter 7 case.

                22.2.   Fair and Equitable Test.

                The Court may confirm the Plan upon finding that the Plan is fair and equitable under

      the provisions of 11 U.S.C. §1129(b). Debtor believes that the Plan proposed is fair and

      equitable and satisfies the requirements of 11 U.S.C. §1129(b). Debtor will seek

      confirmation of the Plan, even if the Plan is not accepted by all classes of Creditors.

                22.3.   Voting Procedures.

                A ballot for voting for the acceptance or rejection of the Plan is attached as the last

      Exhibit (Exhibit 7 – Ballot for Accepting or Rejecting Debtors’ Plan) to this Disclosure

      Statement and should be removed and used for voting on the Plan. Holders of Claims and

      interests should carefully read the instructions contained on the ballot and complete, date,

      and sign the ballot and transmit it to the address indicated on the ballot. In order for a

      holder's vote to be tabulated, the holder's ballot must be received at the address indicated

      on the ballot not later than date set forth in the Order accompanying this Disclosure

      Statement.

                Ballots may be filed by fax at (503) 241-3731 so long as the Ballot containing the

      original signature of the Creditor is returned by mail postmarked on or before the deadline

      date for voting. Failure to vote or a vote to reject the Plan will not affect a Creditor's Claim if

      the Plan is ultimately confirmed.

                A class of Claims will have accepted the Plan if the Plan is accepted by Creditors

      holding at least two-thirds in total dollar amount and more than one-half in number of the

                Allowed Claims of such class voting on the Plan. A Class of Interests will have

      accepted the Plan if voting members of that class holding at least two-thirds in amount of

Page 29 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                      VANDEN BOS & CHAPMAN, LLP
                                                                                                 Attorneys at Law
                                                                                        319 SW Washington Street, Suite 520
                                                                                           Portland, Oregon 97204-2690
                                                                                                  (503) 241-4869
      the allowed interests voting, have voted for the Plan. All of the foregoing percentage

      requirements are determined entirely from those Creditors or interests that actually vote. If

      a Class of Claims is not impaired, it is deemed to accept the Plan.

                22.4.   Hearing on Confirmation.

                The hearing on confirmation of the Plan has been set for                                      ,

      2020 at __:__ __.m. before the Honorable Trish M. Brown, United States Bankruptcy Judge,

      Courtroom No. 4, United States Bankruptcy Court, 1050 SW Sixth Avenue, Suite 700,

      Portland, Oregon 97204. The Bankruptcy Court will confirm the Plan at the hearing only if

      the relevant requirements set forth in 11 U.S.C. §1129 are satisfied.

                Objections to confirmation of the Plan must be in writing and must be filed with the

      Clerk of the Bankruptcy Court and served on counsel for Debtor on or before the deadline

      specified in the Order accompanying this Disclosure Statement. Counsel for Debtor on

      whom objections must be served is Douglas R. Ricks, Vanden Bos & Chapman, LLP, 319

      SW Washington, Suite 520, Portland, Oregon 97204-2620.

                22.5. Effect of Confirmation of the Plan.

                Confirmation of the Plan shall have the effect provided in 11 U.S.C. §1141.

       Dated: July 7, 2020                                 Respectfully submitted;

                                                           FIZZ & BUBBLE, LLC

                                                           By: /s/Kimberly Mitchell
       PRESENTED BY:                                          Kimberly Mitchell, Member
                                                              Debtor-in-Possession
       By:/s/Douglas R. Ricks
          Douglas R. Ricks, OSB 044026
          VANDEN BOS & CHAPMAN, LLP
          319 SW Washington, Suite 520
          Portland, OR 97204
          Telephone: (503) 241-4869

           Of Attorneys for Debtor-in-Possession

Page 30 of 30    DEBTOR'S DISCLOSURE STATEMENT (DATED: 07/07/20)                     VANDEN BOS & CHAPMAN, LLP
                                                                                                Attorneys at Law
                                                                                       319 SW Washington Street, Suite 520
                                                                                          Portland, Oregon 97204-2690
                                                                                                 (503) 241-4869
EXHIBIT 1
                                                                     EXHIBIT 1
                                                                FIZZ & BUBBLE, LLC
                                                                  19-34092-tmb11

                                                   CONFIRMATION DISTRIBUTION SUMMARY


                                                                                                                        Post
                                                                                                    Running Cash    Confirmation
                                              Influx          Total Claims    Distributions           Balance         Claims

       Beginning Cash                                                                               $           -
       New Investment/Purchase Price $     3,000,000                                                $   3,000,000
                     Retained Capital $(1,058,681.00)                         $         -           $   1,941,319

       Secured Claims:
                            Decathalon                    $       9,617,648                   [1]   $   1,941,319   $          -
       Administrative Claims
                          Professionals                   $        300,000    $    300,000          $   1,641,319   $          -
                    Post-Petition Lease                   $        200,000    $    200,000          $   1,441,319   $          -
                    Post-Petition Taxes                   $        121,379    $    121,379          $   1,319,940   $          -
             Post-Petition DIP Funding                    $        800,000    $    300,000    [2]   $   1,019,940   $          -
       Priority Claims
                                 Wages                    $        161,841    $    161,841          $    858,099    $         -
                           Taxes - IRS                    $        954,781    $    350,000          $    508,099    $     604,781   [3]
                           Taxes -ODR                     $        110,839    $    110,839          $    397,260    $           -
       Unsecured Claims
                   Admin Convenience                      $         31,092    $      7,773    [4]   $    389,487
                    General Unsecured                     $     10,530,941    $    350,000          $     39,487
       Post Confirmation
                                Reserve                                       $     39,487          $           -


 [1]   Assumes a conversion of Decathlon’s claim in its entirety to securities in a newly formed corporation to which all the Debtor’s
       assets would be transferred. 11 U.S.C. §§ 1123(a)(5)(B), (J).
 [2]   Assumes (a) no further DIP financing will be required pre-confirmation and (b) that $500,000 of Decathlon’s DIP loan would be
       converted to securities in the same manner as outlined in footnote 1.
 [3]   Remainder of tax claims entitled to priority under 11 U.S.C. § 507(a)(8) would be paid over 5 years as required under 11
       U.S.C. § 1129(a)(9)(C)(ii). Assuming monthly payments beginning in September 2020, such payments would be in the amount
       of $12,914.67 over a period of 51 months at 4% interest.
 [4]   Assumes payment of 25% of claims less than $1,000.00




EXHIBIT 1
Page 1 of 1
EXHIBIT 2
                                                         Delivering Capital for Growth®

                                       Fizz & Bubble – Background & Go Forward Traction Binder

 2015-2017 Trends & Results:

 From 2015-2018, Fizz & Bubble’s brand has been successfully positioned as the premier home spa & beauty
 products line, while significant opportunity still exists in untapped omni-channel distribution and brand marketing.
 The validation of the products in market has been achieved with high sell through at major retailers, with the
 products being sold in over 10,000 doors in North America.

 As the company’s products began to accelerate in sales, Ulta Beauty utilized Fizz & Bubble a significant brand to
 launch the new bath fizzies category. Fizz & Bubble’s bright branding and high quality products performed very
 well after the initial orders with Ulta, and soon several major retailers were calling in 2016 and 2017 to carry the
 company’s lines. As F&B’s sales increased considerably through 2015, 2016, and 2017 at a rate of over 325% per
 year. Product sell through and popularity within customers’ stores fueled this growth, with limited investment by
 Fizz & Bubble in media marketing. Orders for 2018 were showing to be again at a significant level of growth over
 2017, and the company had self-funded this rapid growth with only a basic factoring credit facility. The
 organization’s biggest historical impediment has been the lack of consistent capital access, which hindered critical
 items such as marketing spend, ecommerce development, and the working capital cycle.

 2017  2018 Narrative:

 In Summer 2018, F&B engaged an Asset-Based Lending/PO Financing facility to keep up with growing
 orders/demand and the coming holiday season. Unfortunately, the ABL/PO Financer ended up being
 unprofessional, inept, and inadequate.

 As the time came for the ABL/PO financing utilization to ramp up in July and August, issues arose with the facility
 provider’s ability to fund production costs. The difficulties on funding were stemming primarily from the ABL/PO
 Financer’s own inability to understand the sector and likely their own limited capitalization. Although management
 clearly laid out expected orders and capital needs prior to closing the credit facility with the provider, it was
 apparent that the capital need was beyond the provider’s ability to fund. The provider did not make clear their
 limitations at any time prior to F&B’s requests for funding advances.

 The company then secured subordinated growth financing from a PE Fund in late Q3 2018 - which allowed the
 company to ship some of the significant orders for the fall and Holiday season.

 Both Fizz & Bubble’s management and the newly involved PE Fund were advised by the ABL/PO Financer that
 requests for advances would be met in line with their existing agreement upon closing of the new financing.

 Shortly after the subordinated financing closed, F&B was notified by the ABL/PO Financer that they were unable to
 fund any advances going forward, which was a clear deviation from their indications to multiple parties only days
 prior.


   Investment Banking Services & Securities offered through Independent Investment Bankers Corp. a broker-dealer, Member FINRA/SIPC. Confluence Capital Group,
               Inc. is not affiliated with Independent Investment Bankers Corp. One World Trade Center, 121 Salmon St., Suite 1100, Portland OR 97204



EXHIBIT 2- Page 1 of 3
                                                         Delivering Capital for Growth®

 The result of the capital constraints and disruption to production, which derived primarily from an undercapitalized
 senior ABL/PO lender, greatly impacted F&B’s 2018 business. Orders were not taken on occasion and, in some
 cases, limited to focus production resources on maintaining high margin and/or sizable relationships.

 Also, production runs were rushed, forcing a series of costs overruns from overtime labor, limited volume order
 supplies, and rush shipping for both inbound supplies and outbound finished goods. Thus, revenues in 2018 show a
 dip due to the triage nature of orders/production, and margins were skewed downward due to circumstantial cost
 overruns. Management firmly believes that had the ABL/PO financing facility performed in line with expectations
 and agreements, that margins would have likely improved over that of 2017, and revenues would have been in line
 with the $30 Million for 2018.

 2018  2019 Narrative:

 The issues from the ABL/PO Financer had reverberating effects well into 2019. The firm dissolved the relationship
 with the ABL/PO Financer and brought on a new ABL provider – who like the previous ABL/PO Financer, made
 overtures that orders and working capital requests would be funded as needed, however – as push came to shove,
 the new ABL/PO Financer proved to be less than an ideal partner. After onboarding them in Jan. 2019, F&B exited
 the relationship in May 2019. This again caused short ships, late orders, canceled orders, relationships to cease,
 etc.

 The subordinated growth financing from the PE Fund were used for working capital and as a substitute to the two
 ABL providers who failed to deliver. The PE Fund’s financing was intended for growth capital and expansion (i.e.
 eCommerce Channel Development, New product Lines, New Distribution Partnerships) however because of the
 first ABL/PO Financer in particular, funds were used to fill orders, etc.

 In Late Q1, Early Q2 2019 – F&B determined a majority or total sale to an aligned PE group would be the best path
 forward as the lack of access to working capital was continuing to hinder the company. Confluence Capital was
 engaged to go to market and had a wide swath of PE funds interested in investment – including numerous term
 sheets and two I.o.I’s

 Fizz & Bubble’s Financial Planning & Analysis Department and capabilities were built in tandem with extraordinary
 growth. As this growth was achieved and the enterprise scaled – so did its complexity. Resources were constrained,
 including HR/talent – which resulted in key employees wearing many hats. This caused the turnover of critical
 financial information to the interested PE Funds to be slow and the visibility into key performance metrics to be
 opaque. Unfortunately, the delay in providing the requested due diligence items curbed interest from the PE
 groups as they many deals in their pipeline and operate on tight timelines. The I.o.I’s were ultimately pulled for this
 reason – which occurred in late Q3, early Q4-2019.

 With the PE process killed – the company had to rely on onerous short-term financing (market place lenders) – and
 similar to 2018, had to turn away orders or short shipped orders, rush order materials etc. This in turn led to the
 company initiating the Chapter 11 bankruptcy process.

   Investment Banking Services & Securities offered through Independent Investment Bankers Corp. a broker-dealer, Member FINRA/SIPC. Confluence Capital Group,
               Inc. is not affiliated with Independent Investment Bankers Corp. One World Trade Center, 121 Salmon St., Suite 1100, Portland OR 97204



EXHIBIT 2- Page 2 of 3
                                                         Delivering Capital for Growth®

 2020 & Beyond – Going Forward:

 The Chapter 11 bankruptcy is underway. With the COVID-19 pandemic entering the fold – Fizz & Bubble added a
 hand sanitizer product line that had immediate traction with regional customers. The PE fund that provided
 subordinated growth financing in late 2018, provided an additional $250K to support the procurement of supplies
 (e.g. plastic bottles) & raw materials to fulfill orders. Further the F&B is currently closing a DIP financing facility with
 a West Coast Based Specialty Lender to provide liquidity from their receivables and, eventually/potentially,
 inventory as the relationship seasons. In conjunction with credit parties – Confluence Capital Group has been in
 market with the deal for equity investment. COVID-19 caused Private Equity & Venture Capital deal processes to
 come to a screeching halt across all industries, investment thesis, stages (angel to large middle market
 transactions) – as investor committees either wanted to re-focus/support their on current portfolio companies, or
 simply wait to see what the world looked like as the dust settled. Further, the US Trustee recommended that the
 Ch. 11 BK process be converted to a Ch. 7 BK liquidation. Upon conversion being considered, F&B’s various
 creditors, relevant counsel’s, F&B management, other parties with vested interests spent several weeks, via
 numerous virtual court hearings, advocating to the court that the best path forward for all involved is to continue
 down the Ch. 11 pathway. The conversion motion froze the closing of the DIP financing facility – as they needed
 clarity/visibility on what was going on – caused the equity discussions to pause. On April 9, 2020 – the Ch. 7 BK
 conversion motion was dismissed by Judge Brown.

 With these significant roadblocks abated – the process continued forward. CCG re-engaged the equity market
 making process. Many PE groups & VC’s are hungry for deal flow, as it has essentially dried up. The majority of
 these interested parties operate under traditional fund structures – meaning they have dry powder in their coffers
 that needs to get deployed asap, as they are required to return the capital within 7 to 10 years to their LPs. Also,
 strategic investors completely pulled back corporate development efforts.

 That said – CCG has approximately 20 capital providers interested in an equity investment, at various stages of
 underwriting/interest. The current “work from home” dynamic has slowed typical turnaround times for some
 groups, as hiccups are still being ironed out. Further, with the US officially being in a recession, and consumer
 buying habits adjusting to the new Covid-19 reality – forecasting financials has been difficult for the company as
 numerous revisions had to be made, to adjust for the dynamic market & broader macro economy. Forecasted
 financials are a critical item for investor groups when evaluating a deal. Out of the 20 groups – several into the data
 room, with meetings & initial terms being scheduled and contemplated. Regarding estimated timing of an equity
 round potentially closing, end of July ‘20/early August ’20 is possible. While CCG cannot and will not make any
 assurances that an investment round will ultimately close, as CCG is engaged with Fizz & Bubble on a “Best Efforts”
 basis. That said – from the communications had to date, there is demonstrated appetite for an equity investment.
 As material progress & developments occur, CCG will keep all relevant parties apprised.




   Investment Banking Services & Securities offered through Independent Investment Bankers Corp. a broker-dealer, Member FINRA/SIPC. Confluence Capital Group,
               Inc. is not affiliated with Independent Investment Bankers Corp. One World Trade Center, 121 Salmon St., Suite 1100, Portland OR 97204



EXHIBIT 2- Page 3 of 3
EXHIBIT 3
Fizz & Bubble 2020 – CONFIDENTIAL Summary & Commentary (06.09.2020 Revision)
In response to inquiries and questions from the court appointed examiner, enclosed are responses and various
insights (including active real-time adjustments), that should give a high-level view on several topics and some
visibility on the details. Overall, the most important consideration to understand and evaluate the Fizz & Bubble
business, is that the past, present, and future on several relevant topics are very fluid and dependent on numerous
unpredictable circumstances and of course access to capital/debt.


BACKGROUND & CURRENT SITUATION
Perhaps this is stating the obvious but there are FIVE STAGES that we have passed through, and are planning for,
that are very different in substance due to financing challenges, market conditions, personnel challenges, access to
capital, and of course the current pandemic. The five stages are:
    1. MASS RETAIL LAUNCH & GROWTH — from late 2015 until the summer of 2018 the company experienced
       considerable growth and intentionally sacrificed profitability for continued expansion in the domestic
       mass channel. In the late summer/fall of 2018 the company hit a wall SOLELY due to the purchase order
       financing behavior of a bad actor (Star Funding) that resulted in millions in losses rather than millions in
       projected profitability. The Star Funding relationship turned out to be a devastating selection as a
       purchase order funding source. With almost immediate impact, major customers were lost, relationships
       damaged beyond repair as a result (e.g. BBB, Staples, Belk, Stage, Macy’s, etc.) and of course significant
       profitability planned for the year was also lost.
    2. ATTEMPTED RECOVERY & PRIVATE EQUITY — with the above Q3/Q4 2018 debacle, massive holiday SKU
       returns (late holiday shipments) and damaged customer relationships, in Q1 2019 the company carried
       over a significant negative balance with Ulta. Cash flow was further exacerbated by similar challenges
       with other partners including the loss of key accounts as a result. Any and all new sales were absorbed by
       negative balances, especially with Ulta which lasted the entire year until October when the account
       turned positive. New customer Kohl’s was the only meaningful offset with new sales in Q1/Q2 to all doors
       and expanded selection in 12 pilot stores. In the spring of 2019 CCG was engaged to market F&B to PE
       firms exploring a majority exit (and refinancing) and garnered interest from dozens of firms, brands, and
       an LOI was signed with valuation in the mid $20MM range. The transaction was delayed throughout the
       summer, and in Q3 ultimately failed, leaving the company in financial dire straits (not market demand) as
       the PE transaction would have eliminated all debts and provided ample working and growth capital.
    3. INSUFFICIENT CAPITAL & BANKRUPTCY — In late 2019, having lost the ability to factor, and the damages
       caused (intentionally) by an interim contracted CFO, the company began to rely on a few marketplace
       lenders. Further, the timing for Q4 orders, cash requirements, and failure of the PE deal caused the
       company to not deliver on about $1.5MM in open purchase orders. While the company sought
       concessions specifically from Kohl’s, the landlord, and marketplace lenders (which collectively would have
       likely allowed ongoing operations and increased revenue/improved losses) — we were unable to continue
                                               th
       normal operations and on November 4 filed Chapter 11.
    4. THE PRESENT — Since the filing, and to fund ongoing operations, Decathlon has been supportive with DIP
       financing, AR collection continues (albeit diminished) and expenses have been appropriately and
       considerably reduced. The company is in the middle of a transition period, like most of the planet,
       adjusting its business model to endure the effects of the pandemic and of course the limitations and
       burden of raising funds to exit 11. Due to their knowledge of the company and market, CCG was re-
       engaged to drive financing activities including DIP financing, signing an ABL, and securing capital to both
       exit 11 and fund 2H20 operations by spring— the pandemic has essentially extended this expectation to
       early summer 2020, and there remains considerable interest in pre/post PE investments. The company
       has accordingly adjusted revenue streams, products, distribution, and marketing during this period (e.g. a
       picot to hand sanitizers) and this and other strategies are described in the subsequent section.




EXHIBIT 3 - Page 1 of 4
    5. FUTURE 2H20, 2021+ — Exiting 11 in Q2 has now been delayed into Q3, though the company is
       continuing executing on plans and current commitments/strategies for 2H20. August/Septmber 2020 will
       mark the beginning of the transition to a sufficiently funded, more balanced product line/channel strategy
       in 2021 and beyond. Product, distribution, and revenue mix will evolve as the world re-opens and
       availability of capital to the company emerges with an international omnichannel distribution strategy.
       Though we’ve made some assumptions, neither of these things are predictable for detailed proformas but
       we have many contingencies in place with a close eye on relevant opportunities.


Considering the major topics of inquiry for discussion/analysis around margins, customers, and pipeline, it is
important to understand that the past, present, and future are and will be very different as the company (out of
necessity) has had to adapt rapidly given resources/circumstances and access to capital. Margins have an d will
change substantially to the positive for example, for two main reasons; 1) less profitable products are being re-
worked to acceptable thresholds or are being eliminated and more importantly, 2) the historical reliance on mass
retail channels is being radically de-emphasized mainly due to the required heavily discounted wholesale margins,
burdensome chargebacks, stock-swapping expenses, fixturing fees, and relentless co-op marketing expenses.
So, what does that mean overall? The past is just that, the past. We’ve established a very strong brand and
delivered fun and useful products to millions of consumers. Lousy margins (compared to selling direct) and the
other inefficiencies of Mass Retail Brick-and-Mortar partners are not the largest channel for our plan moving
forward, except perhaps a few strategic initiatives. Profitability is moving to the front seat, where there is also still
room for considerable quarterly growth for the future with a balanced omnichannel strategy.


FIZZ & BUBBLE CY20-21 BUSINESS STRATEGY
For the present and 2H20, following is a summary and status/planning for Fizz & Bubble, and some caveats
surrounding Revenue Streams, Distribution, Marketing and of course Finance. 2021 will begin to look different as
the globe, and the beauty market, recover from the pandemic.
    •    REVENUE STREAMS/PRODUCTS — At present, and for the balance of 2020, we expect to minimize
         expenses, take advantage of profitable opportunities, and prepare for emergence in 2H20 as soon as
         possible with or without meaningful new capital. Revenue streams include:
             o    F&B Branded Products — Traditional high margin, most popular products, and all-new products
                  which can be “tested” online.
             o    Hand Sanitizers — Opportunistic pivot underway, several customers already sold to, more in
                  pipeline expect 2H20 to be ongoing and for these products to roll into product line.
             o    CBD Centric SKUs — Chill on hold and CBD SKUs to be funneled through F&B branded channels,
                  many new products underway now. Soft-launching several titles in Late June/July.
             o    Private Label — Conventional F&B, CBD centric, and hand sanitizer customers in play (Cleene
                  closed and major brand in NDA) Dedicated web presence for private label TBD.
             o    Licensed Product Line — Exciting new product line via license, LOI signed and product sample
                  and concept exchange underway with 40-year brand with global distribution and assuming 2-
                  $5MM wholesale/ direct in CY20 and doubling or more in both CY21 and 22.
    •    DISTRIBUTION CHANNELS — As described above, the current revenue streams are driving distribution
         strategy AT PRESENT and through CY20, however, this will evolve by channel as capital and resources
         allow. The primary difference to our past strategy is the de-emphasis of traditional Mass retail.
             o    Web Sites (E-Commerce) — F&B.com, Chill, W&C, and newly acquired (and customer rich)
                  dollarbathbombs.com, and licensed SKUs (significant).
                       §   Dollarbathbombs.com — assets acquired (website, email lists, social media sites)
                           and are substantial assets to leverage for immediate sales traction and PR leverage.



EXHIBIT 3 - Page 2 of 4
           o   Wholesale: Online Partners — Existing and imminent launch with Amazon,
               Walmart.com/Jet.com, many others targeted but not yet pitched sanitizers, new CBD offerings.
           o   Wholesale: Mass/Grocery — Existing/revitalized such as BBB, Belk, TJX, ROSS, etc. Opportunities
               in regional grocery/drug such as New Seasons ($70K sold/collected April 20). There is robust near
               immediate opportunity here and limited only by capital available to purchase supplies.
           o   Wholesale: Independents — Smaller web sites, SMB boutiques, Hospitality, Dispensaries (CBD)
               note: via outbound telemarketing.
           o   Wholesale: International — Immediate opportunity Korea and agreement signed with
               ecommerce leader Coupang, Japan with licensed opportunity mentioned above.
           o   Private Label — Not a channel per se, as we define this as anything we make (or can make) with
               another’s branding. This does not drive long term brand value.
           o   Flagship/POP — F&B Branded stores, experiment planned as POP Q4 (Lush-style vertically
               integrated retail model, low risk but key growth strategy 2021+).
                   §    Note: to the uniformed this might be red flag, but beauty/cosmetics has been a solid,
                        growing, stable part of the brick and mortar landscape globally
   •   MARKETING & SALES — Marketing and related sales efforts will continue to be adjusted based on the
       opportunities to exploit the revenue streams and distribution opportunities described above. Our
       business plan has not changed since the summer of 2018, and again as described to PE suitors in early
       2019, and that is the migration to a higher margin, omnichannel strategy that builds the brand and
       maximizes profitability. The following are current plans and pre-planning for 2H20 evolution to normalcy
       as the company both exits 11 and the pandemic subsides. Key components to our marketing strategy
       include:
           o   Public Relations — Conventional PR buttressed with Social Media investments. Minimal now and
               ramping as results are measured or as capital is available.
                   §    F&B, W&C, Dollar Bath Bombs, and Licensed Brands — All have or will have dedicated
                        PR and Social Strategies.
                    §   ChicExec PR+ Firm engaged, kickoff meeting May 15, F&B, CBD, Social and even Sales to
                        major wholesale targets.
           o   Digital Advertising — Search (Google/other ads), Display, Social (Facebook, Instagram, Twitter,
               etc.), results and available capital determines spending. Considerable budget has been
               forecasted for Amazon and Walmart advertising.
           o   Web Sites — Aside from ecommerce the various web sites play critical roles for information and
               support role for all channels/marketing/sales initiatives.
           o   Mar/Com — The company has traditionally handled the majority of packaging, design,
               photography, etc., in-house and with freelance low-cost consultants and expects to continue to
               do so albeit with full time staff members.
           o   Sales Management — The company is actively building a plan for outbound sales as described
               above and for expanded internal channel sales support.
   •   FINANCE — Today, the company is in both a planning and low volume production period, hunkering down
       as we await recently ordered supplies and navigate the due diligence and proforma requirements
       requested by CCG to address inquiries from PE candidates both in the immediate and longer term. The
       following topics are worth highlighting for discussion to accurately assess both the company’s
       opportunities as well as its history.
           o   Present — As mentioned above, Decathlon has (and remains) supportive of our short-term
               operational strategy and the longer-term prospects for the brand and has recently forwarded
               $150K of a $300K commitment. This recently has been buttressed with AR collection and new


EXHIBIT 3 - Page 3 of 4
               orders recently shipped. An ABL term sheet has been signed, contact redlined and we expect to
               have in place in June. The credit facility is basically irrelevant for June, but this will be important
               as the company emerges and ramps sales in general and Mass AR in particular – particularly with
               new licensed products for big box retailers.
           o   Margins — It will be key to look at our Hero products and historical/planned COGs, where we
               intend to sell, to get a better feel for margins and gross margins. Over the past several years we
               have steadily improved COGs, but our current and planned distribution shifts make historical
               data immaterial for forecasting channels.
           o   Re-Capitalization — The expectation, roughly, is to be able to exit 11 and retain roughly $1MM+
               in operating capital buttressed with a new ABL line to monetize AR/Inventory. This will of course
               determine spending levels for new business and therefore proforma targets for 2H20 and 1H21.
               Discussions now assume immediate follow-on planning to market the business to PE/Strategic
               Investors/Acquirers following the exit of 11 in the July/August timeframe.
           o   Private Equity — It would be best to discuss market potential and PE interest in the company
               with CCG, however, the company is experiencing numerous new opportunities and traction that
               will continue to brighten business opportunity prospects, increase equity investment appeal, and
               of course heighten post 11 valuation.
           o   Valuation — It may not be obvious but it’s worth mentioning that even though the company’s
               LOI valued the co. in the mid $20MM’s, even this was discounted compared to industry norms in
               M&A for the sector. Valuations are based on growth, typically revenue multiples with EBITDA
               methods taking a back seat, as both PE firms and strategic buyers (major beauty brands) are
               focused on brand value and how to leverage distribution globally. We expect valuations to be in
               the single digits, but who knows as COVID and other macro events have really changed business
               as usual in the Private Equity space as it has everywhere.
   •   MANAGEMENT & INFRASTRUCTURE — Given the past 18 months, the company has relied primarily on
       Craig Barnes to drive strategy/management with minimal support to essentially keep the doors and
       wheels on, begin minimal marketing efforts, license brands, and navigate 11 for the immediate term/11
       exit and 2H20. The following are highlights of current and planned management talent and infrastructure
       depending on resources.
           o   Exiting 11/Transition and Operations Oversight — The current assumption is that with an
               August exit, and institutional investors onboard, the company will engage (likely in a consulting
               capacity) an ad hoc CFO/COO to facilitate financial reporting, detailed planning, and instituting
               formalized operations (accounting/ERP/HR). Once funds allow, and headhunter/recruiting
               resources can be engaged to supplement or replace outside consultants, it’s our desire and
               expectation to flesh out the rest of management team with senior roles in manufacturing,
               development, finance, sales and marketing — all presently unfilled. Current bookkeeping and
               light controller level resource is in place.
           o   Marketing & Sales — Existing consulting and in-house people are in place, but industry specific
               product marketing, private label and international distribution talent is desirable in Q3
           o   Systems — The company was in the late stages of implementing NetSuite ERP and was shelved
               with the Star funding event of 2018. Though not necessary, it is the ideal solution for F&B given
               our manufacturing, purchasing, distribution, sales, HR and reporting requirements.
           o   Facilities — Cash requirements and ongoing rent security concerns of prospective landlords are
               presently delaying relocation (exacerbated by Harsch Properties actions). The company’s
               requirements are minimal/simple as most products are handmade or executed with minimal
               machinery. Most recently, the company hastily relocated all operations to Tualatin after the
               THIRD illegal and dangerous power disconnect (by practicing self-help eviction including stealing
               our fuses we paid for) by Harsch Properties as they clearly feel they are above the law. We hope
               to move altogether in the next several weeks.



EXHIBIT 3 - Page 4 of 4
EXHIBIT 4
              Fizz & Bubble, LLC
              Exhibit 4 - Balance sheet
              As of August 1, 2020


                                                          Aug. 1, 2020

              Assets
                          Cash & savings                  $   1,058,681
                          Accounts receivable, net                  -
                          Inventory                             978,000
                            Total current assets              2,036,681
                          Plant & equipment, net                556,884
                            Total assets                  $   2,593,565

              Liabilities and equity
                         Accounts payable                           -
                         Other current liabilites                   -
                           Total current liabilities                -
                         Long term debt                         750,000
                           Total liabilities                    750,000
                         Equity                               1,843,565
                           Total liabilities and equity   $   2,593,565




Exhibit 4
Page 1 of 1
EXHIBIT 5
FIZZ & BUBBLE, LLC                                                      LIQUIDATION ANALYSIS
Case No. 19-34092-tmb11                                                       EXHIBIT 5

  LIQUIDATION ANALYSIS
  Real Estate

                                                                         Commission &
                                                    Estimated Gross       Closing Costs                              Less Liens/       Net to Seller    Available for
                     Location                       Sales Price/Value       (est. 7%)            Subtotal            Mortgages         Before Taxes      Creditors
  NONE                                                           0.00                0.00                    0.00              0.00              0.00              0.00
  Subtotal, Equity (if any) in Real Estate                       0.00                0.00                    0.00              0.00              0.00              0.00



  Schedule B - Personal Property
                                                                         Closing Costs                               Less Liens/                        Available for
                      Asset                               Value            (est. 7%)            Lienholder           Mortgages          Net Value        Creditors
  Cash Accounts                                             18,369.00                       Decathalon                    18,369.00             0.00               0.00
  Accounts Receivable                                      937,532.00                       Decathalon                   937,532.00             0.00               0.00
  Inventory                                              1,689,016.00                       Decathalon                 1,689,016.00             0.00               0.00
  Equipment                                                117,738.00                       Decathalon                   117,738.00             0.00               0.00
  Avoidance Claims [1]                                     300,000.00                                                           0.00     300,000.00        300,000.00
  Third Party Claims [1]                                   500,000.00                                                           0.00     500,000.00        500,000.00

  Subtotal, Equity (if any) in Personal Property     $3,562,655.00                                                  $2,762,655.00      $800,000.00      $800,000.00


  TOTALS:                                            $3,562,655.00           $0.00                $0.00             $2,762,655.00      $800,000.00      $800,000.00

  FROM EQUITY IN REAL ESTATE:                            $0.00
  FROM EQUITY IN PERSONAL PROPERTY:                   $800,000.00
  TOTAL EQUITY AVAILABLE FOR CREDITORS                $800,000.00


  LESS ADMINISTRATIVE EXPENSES:
  Vanden Bos & Chapman                                   $175,000.00
  Boverman & Assoc. (examiner)                            $25,000.00
  Leonard Law Group                                       $40,000.00
  Estimated Trustee Attorney & Accountant
  fees/costs                                              $50,000.00
                                                         $290,000.00                          ($290,000.00)

  LESS CHAPTER 7 TRUSTEE FEES:
  Calculation for Trustee's Commission

  Sale Price of Real Property (Less Exemption)                  $0.00
  Sale Price of Personal Property (Less
  Exemption)                                             $800,000.00
  Subtotal:                                              $800,000.00

  25% - First $5,000                                       $1,250.00
  10% - $5,000 - $50,000                                   $4,500.00
  5% - $50,000 - $1,000,000                               $37,500.00
  3% over $1,000,000                                           $0.00
                                                          $43,250.00                           ($43,250.00)

  Subtotal, Available for Creditors                                                            $466,750.00

  LESS PRIORITY CLAIMS:
                                              IRS       ($954,780.57)                            ($418,201.68)
                                             ODR        ($110,838.86)                             ($48,548.32)
                                                                                              ($466,750.00)

  LESS SECURED CLAIMS:
                                                                                                  $0.00

  TOTAL AVAILABLE FOR UNSECUREDS:                                                                 $0.00

  [1] Avoidance Claims and Third-Party Claims are litigation claims with an unknown value and an unknown amount of fees and expenses to be incurred before
  any recovery is obtained. As with any litigation claims, there is a risk that the claim will yield little or no recovery. The values listed are merely estimates and
  do not reflect the debtor's maximum recovery, claim amount, a waiver to assert additional amounts, or a willingness to compromise any claims for the
  amounts listed.




Exhibit 5                                                                  DRAFT
Page 1 of 1                             All figures are subject to change until reviewed with tax counsel and/or CPA.
EXHIBIT 6
 Fizz and Bubble
 Exhibit 6 - Monthly Cash Flow Projection
 For the Years Ended December 31, 2020 and 2021
                                                                               Forecast         Forecast         Forecast       Forecast       Forecast      Forecast      Forecast      Forecast      Forecast      Forecast      Forecast      Forecast      Forecast
                                                                               8/31/2020       9/30/2020        10/31/2020     11/30/2020     12/31/2020     1/31/2021     2/28/2021     3/31/2021     4/30/2021     5/31/2021     6/30/2021     7/31/2021     8/31/2021
                               Summary
Cash Balance, Beginning                                                           1,058,681        1,180,794       1,548,970      1,890,783      2,186,946     2,489,341     2,521,507     2,594,884     2,686,242     2,712,827     2,883,619     3,061,882     3,189,605
Cash Receipts                                                                       918,200        1,872,050       2,218,050      1,776,300      1,403,500     1,068,500     1,165,100     1,379,200     1,601,050     1,835,500     1,968,700     1,999,250     2,629,650
Cash Disbursements                                                                  796,087        1,503,875       1,876,237      1,480,137      1,101,105     1,036,334     1,091,723     1,287,843     1,574,465     1,664,708     1,790,438     1,871,526     2,289,400
Cash Balance, Ending                                                              1,180,794        1,548,970       1,890,783      2,186,946      2,489,341     2,521,507     2,594,884     2,686,242     2,712,827     2,883,619     3,061,882     3,189,605     3,529,855
                                                                                    559,955          490,231
SALES AND OTHER CASH RECEIPTS                                                   (620,838.79)   (1,058,738.45)
Wholesale - National Accounts                                                      385,700        1,079,550        1,358,050       853,800        614,500        536,000       448,600       627,700       611,050       748,000       886,200       801,750     1,112,150
Wholesale - Discounters                                                                  -           70,000           70,000        35,000              -         70,000             -             -        87,500             -             -             -       105,000
Wholesale - Independents                                                            35,000           55,000           80,000       130,000         76,500         60,000        76,500        76,500       107,500       107,500       107,500       132,500       132,500
Branded Retail Stores ( F&B Stores)                                                 25,000           30,000           40,000        50,000         75,000         25,000        52,500       110,000       150,000       160,000       220,000       235,000       270,000
International                                                                        7,500          140,000           40,000        50,000         75,000         50,000       152,500        55,000        85,000       200,000       115,000       145,000       260,000
E-Commerce & Direct                                                   Daily        225,000          302,500          490,000       625,000        530,000        295,000       375,000       450,000       500,000       530,000       550,000       595,000       630,000
Private Label                                                         -45-60       240,000          195,000          140,000        32,500         32,500         32,500        60,000        60,000        60,000        90,000        90,000        90,000       120,000
   Total Receipts                                                                  918,200        1,872,050        2,218,050      1,776,300      1,403,500     1,068,500     1,165,100     1,379,200     1,601,050     1,835,500     1,968,700     1,999,250     2,629,650
INVENTORY
Raw Materials                                                         12%          123,000          276,900         353,400        247,800        160,980        136,500       148,680       179,880       216,300       237,900       257,700       260,700       350,100
Packaging                                                             15%          143,500          323,050         382,850        268,450        174,395        170,625       185,850       224,850       270,375       297,375       322,125       304,150       408,450
Subtotal - Inventory Transactions                                                  266,500          599,950         736,250        516,250        335,375        307,125       334,530       404,730       486,675       535,275       579,825       564,850       758,550
ORDINARY COURSE DISBURSEMENTS
Payroll and Related:
Payroll COGS                                                          20%          205,000          461,500         589,000        413,000        268,300        227,500       247,800       299,800       360,500       396,500       429,500       434,500       583,500
Payroll Admin                                                                       55,000           60,000          65,000         65,000         70,000         88,250        97,325       116,300       149,500       152,800       172,600       202,550       214,100
Payroll taxes @ 22.5%                                                 22.5%         58,500          117,338         147,150        107,550         76,118         71,044        77,653        93,623       114,750       123,593       135,473       143,336       179,460
Benefits                                                                             8,000            8,000          12,500         12,500         12,500         12,500           -             -             -             -             -             -           8,000
   Subtotal                                                                        326,500          646,838         813,650        598,050        426,918        399,294       422,778       509,723       624,750       672,893       737,573       780,386       985,060
Professional Fees / Finance / Legal / Advisors / Design / Engineers
Accouting                                                                             6,000           6,000            6,000          6,000          6,000         6,000         6,000         6,000         6,000         6,000         6,000         6,000         6,000
Legal
Business Consulting                                                                   5,000           5,000            5,000          5,000          5,000         5,000         5,000         5,000         5,000         5,000         5,000         5,000         5,000
Investment Banking/Other
Sales Commissions                                                                    5,250            8,250          12,000         19,500         11,475          9,000           -          11,475        16,125        16,125        16,125        19,875        19,875
   Subtotal                                                                         16,250           19,250          23,000         30,500         22,475         20,000        11,000        22,475        27,125        27,125        27,125        30,875        30,875
Operating Expenses:
Facilities Lease                                                                    22,000           22,000          22,000         22,000         22,000         22,000        22,000        22,000        22,000        22,000        22,000        22,000        22,000
Equipment Leases (no software/Auto)                                                  7,500            7,500          12,500         12,500         12,500         20,000        20,000        20,000        20,000        20,000        20,000        20,000        20,000
Auto/Parking/Fuel                                                                    2,500            2,500           2,500          2,500          2,500          2,500         2,500         2,500         5,000         5,000         5,000         5,000         5,000
Supplies (e.g. Gloves, Tape, etc. - Uline)                                          15,000           25,000          25,000         25,000         25,000         25,000        25,000        25,000        35,000        35,000        35,000        50,000        50,000
Utilities (e.g. elec, water, etc.)                                                   8,000            8,000           8,000          8,000          8,000          8,000         8,000         8,000        10,000        10,000        10,000        12,000        12,000
Storage (Extra Pallets)                                                                -                -                 -              -              -
Repairs (Parts & Services)                                                           1,000            1,000           1,000          1,000          1,000          2,500         2,500         2,500         2,500         2,500         2,500         2,500         2,500
Other/Contingency                                                                    2,000            2,000           2,000          2,000          2,000          5,000         5,000         5,000         5,000         5,000         5,000         5,000         5,000
Marketing                                                                           80,000          118,000         170,000        202,000        188,000        165,250       178,750       206,250       271,250       264,750       281,250       312,750       332,250
Freight-Out/Shipping                                                                12,000           15,000          20,000         20,000         15,000         15,000        15,000        15,000        15,000        15,000        15,000        15,000        15,000
Travel, Meals & Entertainment                                                        5,000            5,000           7,500          7,500          7,500          7,500         7,500         7,500        10,000        10,000        10,000        10,000        10,000
Office & Administrative                                                             19,979           19,979          20,979         20,979         20,979         24,250        24,250        24,250        27,250        27,250        27,250        28,250        28,250
Long Term Debt - IRS                                                                11,858           11,858          11,858         11,858         11,858         12,915        12,915        12,915        12,915        12,915        12,915        12,915        12,915
Other
    Subtotal                                                                       186,837          237,837         303,337        335,337        316,337        309,915       323,415       350,915       435,915       429,415       445,915       495,415       514,915
Total Ordinary Course Reimbursements                                               529,587          903,925        1,139,987       963,887        765,730        729,209       757,193       883,113     1,087,790     1,129,433     1,210,613     1,306,676     1,530,850
   Total Disbursements                                                             796,087        1,503,875        1,876,237      1,480,137      1,101,105     1,036,334     1,091,723     1,287,843     1,574,465     1,664,708     1,790,438     1,871,526     2,289,400
Net Cash for the Period                                                            122,113          368,176         341,813        296,163        302,396         32,166        73,377        91,358        26,585       706,068       758,088       692,574     1,098,800
EXHIBIT 6 Page 1 of 2
 Fizz and Bubble
 Exhibit 6 - Monthly Cash Flow Projection
 For the Years Ended December 31, 2020 and 2021
                                                                               Forecast       Forecast       Forecast       Forecast
                                                                               9/30/2021     10/31/2021     11/30/2021     12/31/2021
                               Summary
Cash Balance, Beginning                                                          3,529,855      3,988,213      4,751,172       5,440,892
Cash Receipts                                                                    3,319,050      4,361,300      3,822,950       2,891,550
Cash Disbursements                                                               2,860,693      3,598,341      3,133,230       2,310,023
Cash Balance, Ending                                                             3,988,213      4,751,172      5,440,892       6,022,419
SALES AND OTHER CASH RECEIPTS
Wholesale - National Accounts                                                    1,946,550      2,461,300      1,700,450       1,197,550
Wholesale - Discounters                                                                  -        175,000         52,500          17,500
Wholesale - Independents                                                           132,500         80,000        130,000          76,500
Branded Retail Stores ( F&B Stores)                                                280,000        365,000        480,000         680,000
International                                                                      175,000        465,000        290,000         175,000
E-Commerce & Direct                                                   Daily        665,000        720,000      1,075,000         650,000
Private Label                                                         -45-60       120,000         95,000         95,000          95,000
   Total Receipts                                                                3,319,050      4,361,300      3,822,950       2,891,550
INVENTORY
Raw Materials                                                         12%          476,100       639,000        491,400         324,180
Packaging                                                             15%          555,450       692,250        532,350         351,195
Subtotal - Inventory Transactions                                                1,031,550      1,331,250      1,023,750        675,375
ORDINARY COURSE DISBURSEMENTS
Payroll and Related:
Payroll COGS                                                          20%          793,500      1,065,000        819,000         540,300
Payroll Admin                                                                      217,400        270,450        308,400         374,400
Payroll taxes @ 22.5%                                                 22.5%        227,453        300,476        253,665         205,808
Benefits                                                                             8,000         12,500         12,500          12,500
   Subtotal                                                                      1,246,353      1,648,426      1,393,565       1,133,008
Professional Fees / Finance / Legal / Advisors / Design / Engineers
Accouting                                                                            6,000         6,000           6,000          6,000
Legal
Business Consulting                                                                  5,000         5,000           5,000          5,000
Investment Banking/Other
Sales Commissions                                                                   19,875        12,000         19,500          11,475
   Subtotal                                                                         30,875        23,000         30,500          22,475
Operating Expenses:
Facilities Lease                                                                    22,000        22,000         22,000          22,000
Equipment Leases (no software/Auto)                                                 20,000        20,000         20,000          20,000
Auto/Parking/Fuel                                                                    5,000         5,000          5,000           5,000
Supplies (e.g. Gloves, Tape, etc. - Uline)                                          50,000        60,000         60,000          25,000
Utilities (e.g. elec, water, etc.)                                                  12,000        12,000         12,000          12,000
Storage (Extra Pallets)
Repairs (Parts & Services)                                                           2,500         2,500          2,500           2,500
Other/Contingency                                                                    5,000         5,000          5,000           5,000
Marketing                                                                          366,750       396,500        486,250         320,000
Freight-Out/Shipping                                                                15,000        15,000         15,000          15,000
Travel, Meals & Entertainment                                                       12,500        15,000         15,000          10,000
Office & Administrative                                                             28,250        29,750         29,750          29,750
Long Term Debt - IRS                                                                12,915        12,915         12,915          12,915
Other
    Subtotal                                                                       551,915       595,665        685,415         479,165
Total Ordinary Course Reimbursements                                             1,829,143      2,267,091      2,109,480       1,634,648
   Total Disbursements                                                           2,860,693      3,598,341      3,133,230       2,310,023
Net Cash for the Period                                                          1,489,908      2,094,209      1,713,470       1,256,903
EXHIBIT 6 Page 2 of 2
EXHIBIT 7
                       IN THE UNITED STATES BANKRUPTCY COURT

                              FOR THE DISTRICT OF OREGON

 In re                                           Case No. 19-34092-tmb11

 Fizz & Bubble, LLC                              BALLOT FOR ACCEPTING OR
                                                 REJECTING DEBTOR'S
           Debtor-in-Possession.                 PLAN

          Filed By:                                                  on:
                      (Company or Creditor's Name)                            (Date)

                Number of your Class in the Plan:                                 .

              The Plan referred to in this ballot can be confirmed by the court and thereby
made binding on you if it is accepted by the holders of two-thirds in total dollar amount and
more than one-half in number of Claims in each class and the holders of two-thirds in
amount of equity security interests in each class voting on the Plan. In the event the
requisite acceptances are not obtained, the Court may nevertheless confirm the Plan if the
Court finds that the Plan accords fair and equitable treatment to the class rejecting it. To
have your vote count, you must complete and return this ballot.

                      The undersigned: (check one box)

                      □Accepts                □Rejects
the Debtor’s Plan of Reorganization of the above-named Debtor.

Signed:                              Title:                      Phone No.

Street:                            City:                    State:         Zip:

      Return this ballot on or before the date specified in the court order accompanying this
Plan and Disclosure Statement to:

                                    DOUGLAS R. RICKS
                                       ATTN: COLIN
                                          BALLOTS
                               The Spalding Building, Suite 520
                                 319 S.W. Washington Street
                                Portland, Oregon 97204-2620
                                   Phone: (503) 241-4869
                                     Fax: (503) 241-3731

     NOTICE: "THIS FORM DOES NOT CONSTITUTE A PROOF OF CLAIM AND MAY
NOT BE USED TO FILE A CLAIM OR TO INCREASE ANY AMOUNT LISTED IN THE
DEBTOR SCHEDULES."


EXHIBIT 7 - Page 1 of 2
                                                 - OVER -
                               SPECIAL ELECTION CLASS

             Any Class 9 Creditor may elect to be included in Class 8 which consists of
those Creditors holding allowed general Unsecured Claims who consent to receive a one-
time payment at an amount less than the full value of their allowed general Unsecured
Claims.

            Please indicate below if you wish to be included within Class 8. (If nothing is
marked, you will be within the class as defined in the Plan.)

             Yes, I want to be included in Class 8 and receive a one-time payment of 25%
             in full and final satisfaction of my Claim, not to exceed 25% of $1,000 (One
             Thousand Dollars).

             No, I want to remain in Class 9.




EXHIBIT 7 - Page 2 of 2
